EXHIBIT 10.5
 
Execution Version
 
 
 
 
 
 
 
 
SUPER SENIOR INTERCREDITOR AGREEMENT
 
dated as of
 
May 9, 2019,
 
among
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Super Senior Representative,
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as First Lien Representative,
 
EACH ADDITIONAL SUPER SENIOR OBLIGATIONS REPRESENTATIVE
 
and
 
EACH ADDITIONAL FIRST LIEN OBLIGATIONS REPRESENTATIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
                                        
TABLE OF CONTENTS
Page
 
 
ARTICLE I
 
 
DEFINITIONS
 
SECTION 1.01. Defined Terms  2
SECTION 1.02. Terms Generally  21
 
ARTICLE II
 
 
LIEN PRIORITIES
 
SECTION 2.01. Relative Priorities  23
SECTION 2.02. Prohibition on Contesting Liens  25
SECTION 2.03. Similar Liens and Agreements  25
SECTION 2.04. No Separate Liens  25
SECTION 2.05. Perfection of Liens  27
SECTION 2.06. Certain Cash Collateral  27
 
ARTICLE III
 
 
ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL
 
SECTION 3.01. Exercise of Rights and Remedies  28
SECTION 3.02. No Interference  32
SECTION 3.03. Rights as Unsecured Creditors  34
SECTION 3.04. Automatic Release of First Priority Liens  36
SECTION 3.05. Insurance and Condemnation Awards  38
SECTION 3.06. Vector Subordinated Note Collateral  40
 
ARTICLE IV
 
 
PAYMENTS
 
SECTION 4.01. Application of Proceeds  40
SECTION 4.02. Payment Over  42
SECTION 4.03. Certain Agreements with Respect to Invalid or Unenforceable
Liens  44
SECTION 4.04. Agreements with respect to Vector Subordinated Note Collateral  44
 
ARTICLE V
 
 
BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS
 
 
ARTICLE VI
 
 
INSOLVENCY OR LIQUIDATION PROCEEDINGS
 
SECTION 6.01. Finance and Sale Matters  50
SECTION 6.02. Relief from the Automatic Stay  52
SECTION 6.03. Reorganization Securities  52
SECTION 6.04. Post-Petition Interest  52
 
 

 
 
SECTION 6.05. Certain Waivers by the First Lien Secured Parties  52
SECTION 6.06. Certain Voting Matters  53
SECTION 6.07. Subordination Agreement  53
 
ARTICLE VII
 
 
OTHER AGREEMENTS
 
SECTION 7.01. Matters Relating to Loan Documents  53
SECTION 7.02. Effect of Refinancing of Indebtedness under Loan Documents  54
SECTION 7.03. No Waiver by Super Senior Secured Parties  55
SECTION 7.04. Reinstatement  55
SECTION 7.05. Further Assurances  55
 
ARTICLE VIII
 
 
REPRESENTATIONS AND WARRANTIES
 
 
ARTICLE IX
 
 
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE
 
SECTION 9.01. No Reliance; Information  56
SECTION 9.02. No Warranties or Liability  57
SECTION 9.03. Obligations Absolute  58
 
ARTICLE X
 
 
MISCELLANEOUS
 
SECTION 10.01. Notices  58
SECTION 10.02. Conflicts  59
SECTION 10.03. Effectiveness; Survival  59
SECTION 10.04. Severability  59
SECTION 10.05. Amendments; Waivers  59
SECTION 10.06. Subrogation  62
SECTION 10.07. APPLICABLE LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVERS  63
SECTION 10.08. WAIVER OF JURY TRIAL  64
SECTION 10.09. Parties in Interest  64
SECTION 10.10. Specific Performance  65
SECTION 10.11. Headings  65
SECTION 10.12. Counterparts  65
SECTION 10.13. Provisions Solely to Define Relative Rights65
SECTION 10.14. Intercreditor Agreement Acknowledgement65
SECTION 10.15. Dealings with Borrower, Grantors and Guarantors  65
SECTION 10.16. Agents and Representatives  65
 
 
 
 
 

 
 
ANNEXES
 
Annex I   

-            
Form of Intercreditor Agreement Acknowledgement
Annex II     

-            
First Lien Security Documents Legends
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
INTERCREDITOR AGREEMENT dated as of May 9, 2019 (this “Agreement”), among
WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington Trust”), as collateral agent
for the Super Senior Lenders (as defined below) (in such capacity, the “Super
Senior Representative”) , WILMINGTON TRUST, as collateral agent for the First
Lien Lenders (as defined below) (in such capacity, the “First Lien
Representative”), and each ADDITIONAL SUPER SENIOR OBLIGATIONS REPRESENTATIVE
and each ADDITIONAL FIRST LIEN OBLIGATIONS REPRESENTATIVE that, in each case,
shall have become a party hereto pursuant to Section 10.05(b).
 
Reference is made to (a) the Super Senior Secured Credit Agreement dated as of
May 9, 2019 (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, the “Super Senior Credit Agreement”), among
Fusion Connect, Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto (the “Super Senior Lenders”) and Wilmington Trust, as
administrative agent and collateral agent, (b) the First Lien Credit and
Guaranty Agreement dated as of May 4, 2018 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, the
“First Lien Credit Agreement” and, together with the Super Senior Credit
Agreement, the “Credit Agreements”), among the Borrower, certain Subsidiaries of
the Borrower from time to time party thereto, the lenders from time to time
party thereto (the “First Lien Lenders”) and Wilmington Trust, as administrative
agent and collateral agent, (c) the Super Senior Pledge and Security Agreement
dated as of May 9, 2019 (as amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof, the “Super Senior Pledge and
Security Agreement”), among the Borrower, certain Subsidiaries of the Borrower
from time to time party thereto and the Super Senior Representative, (d) the
First Lien Pledge and Security Agreement dated as of May 4, 2018 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, the “First Lien Pledge and Security Agreement”), among the
Borrower, certain Subsidiaries of the Borrower from time to time party thereto
and the First Lien Representative, and (e) the other Security Documents referred
to in the Credit Agreements.
 
WHEREAS, the Super Senior Lenders have agreed to make loans and other extensions
of credit to the Borrower pursuant to the Super Senior Credit Agreement on the
condition, among others, that the Super Senior Secured Obligations shall be
secured by super priority Liens on, and security interests in, the Collateral,
other than with respect to the rights of the First Lien Revolving Lenders and
Issuing Bank with respect to the Vector Subordinated Note Collateral (as defined
below).
 
WHEREAS, the First Lien Lenders have made loans to the Borrower pursuant to the
First Lien Credit Agreement on the condition, among others, that the First Lien
Secured Obligations shall be secured by first priority Liens on, and security
interests in, the Collateral, other than with respect to the rights of the First
Lien Revolving Lenders and Issuing Bank with respect to the Vector Subordinated
Note Collateral.
 
 

2
 
 
WHEREAS, the Credit Agreements require, among other things, that the parties
thereto set forth in this Agreement, among other things, their respective
rights, obligations and remedies with respect to the Collateral.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
  ARTICLE I.
 
DEFINITIONS
 
SECTION1.1. Defined Terms.  As used in the Agreement (including the preliminary
statements hereto), the following terms shall have the meanings specified below:
 
“Account(s)” means “accounts” as defined in Article 9 of the Uniform Commercial
Code and also means a right to payment of a monetary obligation, whether or not
earned by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit or charge card or
information contained on or for use with the card.
 
“Account Debtor” means any Person that is or that may become obligated to any
Grantor under, with respect to or on account of an Account or a “payment
intangible” as defined in Article 9 of the Uniform Commercial Code.
 
“Additional First Lien Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional First Lien Obligations Agreement (including, in each case, any such
Additional First Lien Obligations arising or accruing during the pendency of any
Insolvency or Liquidation Proceeding), notwithstanding that any such Additional
First Lien Obligations or claims therefor shall be disallowed, voided or
subordinated in any Insolvency or Liquidation Proceeding or under any Bankruptcy
Law or other applicable law) to the extent (a) such Indebtedness and such
obligations in respect of such Indebtedness are permitted by the terms of the
Super Senior Credit Agreement, the First Lien Credit Agreement, each Additional
Super Senior Obligations Agreement then in effect and each other Additional
First Lien Obligations Agreement then in effect to be secured by Liens on the
Collateral ranking junior in priority to the Super Priority Liens and to the
Liens on the Collateral securing Additional Super Senior Obligations and pari
passu in priority to the First Priority Liens and to the Liens on the Collateral
securing any Additional First Lien Obligations (without regard to the control of
remedies), (b) the Grantors have granted Liens on the Collateral to secure such
Indebtedness and such obligations in respect of such Indebtedness (it being
agreed that First Lien Secured Obligations incurred or issued after the date
hereof (i) under the First Lien Loan Documents, (ii) in respect of “Specified
Hedge Obligations” (as defined in the First Lien Credit Agreement) and (iii) in
respect of “Specified Cash Management Services Obligations” (as defined in the
First Lien Credit Agreement) shall not constitute Additional First Lien
Obligations, but shall constitute First Lien Secured Obligations) and (c)
neither any Grantor nor any Affiliate thereof has granted any Lien on any
property, asset, right or interest other than the Collateral to secure such
Indebtedness unless the First Lien Secured Obligations incurred or issued (i)
under the First Lien Loan Documents, (ii) in respect of “Specified Hedge
Obligations” (as defined in the First Lien Loan Documents) and (iii) in respect
of “Specified Cash Management Services Obligations” (as defined in the First
Lien Credit Agreement) have been secured by a pari passu Lien granted by such
Grantor or Affiliate on such other property, asset, right or interest).
 
 
 
 
#91965132v16

3
 
 
“Additional First Lien Obligations Agreement” means the indenture, credit
agreement or other definitive agreement under which any Additional First Lien
Obligations are incurred.
 
“Additional First Lien Obligations Representative” means any Person appointed to
act as trustee, collateral agent or a similar representative for the holders of
Additional First Lien Obligations pursuant to any Additional First Lien
Obligations Agreement.
 
“Additional Super Senior Obligations” means Indebtedness of the Grantors
incurred following the date of this Agreement (together with all obligations in
respect of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional Super Senior Obligations Agreement (including, in each case, any such
Additional Super Senior Obligations arising or accruing during the pendency of
any Insolvency or Liquidation Proceeding), notwithstanding that any such
Additional Super Senior Obligations or claims therefor shall be disallowed,
voided or subordinated in any Insolvency or Liquidation Proceeding or under any
Bankruptcy Law or other applicable law) to the extent (a) such Indebtedness and
such obligations in respect of such Indebtedness are permitted by the terms of
the Super Senior Credit Agreement, the First Lien Credit Agreement, each
Additional First Lien Obligations Agreementthen in effect and each other
Additional Super Senior Obligations Agreement then in effect to be secured by
Liens on the Collateral ranking pari passu in priority with the Super Priority
Liens and the Liens on the Collateral securing other Additional Super Senior
Obligations (without regard to the control of remedies) and senior in priority
to the First Priority Liens and to the Liens on the Collateral securing any
Additional First Lien Obligations, (b) the Grantors have granted Liens on the
Collateral to secure such Indebtedness and such obligations in respect of such
Indebtedness (it being agreed that Super Senior Secured Obligations incurred or
issued after the date hereof under the Super Senior Loan Documents shall not
constitute Additional Super SeniorObligations, but shall constitute Super Senior
Secured Obligations) and (c) neither any Grantor nor any Affiliate thereof has
granted any Lien on any property, asset, right or interest other than the
Collateral to secure such Indebtedness unless the Super Senior Secured
Obligations incurred or issued under the Super Senior Loan Documents have been
secured by a pari passu Lien granted by such Grantor or Affiliate on such other
property, asset, right or interest.
 
“Additional Super Senior Obligations Agreement” means the indenture, credit
agreement or other definitive agreement under which any Additional Super Senior
Obligations are incurred.
 
“Additional Super Senior Obligations Representative” means any Person appointed
to act as trustee, collateral agent or a similar representative for the holders
of Additional Super Senior Obligations pursuant to any Additional Super Senior
Obligations Agreement.
 
 
 

4
 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.
 
“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.
 
“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.
 
“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed.
 
“Capped Super Senior Loan Documents Obligations” means Super Senior Loan
Documents Obligations (or any Refinancing thereof constituting New Super Senior
Obligations in accordance with the provisions of Section 7.02(a)) in the form of
loans outstanding under the Super Senior Credit Agreement (or under any
Refinancing thereof constituting New Super Senior Obligations in accordance with
the provisions of Section 7.02(a)).
 
“Collateral” means the Super Senior Collateral and the First Lien Collateral.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
 
“Credit Agreements” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“DIP Financing” has the meaning assigned to such term in Section 6.01(a).
 
“DIP Financing Liens” has the meaning assigned to such term in Section 6.01(a).
 
“Discharge of Excess Super Senior Obligations” means, subject to
Sections 7.02(a) and 7.04, (a) payment in full in cash or immediately available
funds of the principal of and interest (including interest accruing during the
pendency of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such Insolvency or Liquidation Proceeding) and premium,
if any, on the Excess Super Senior Obligations and (b) payment in full in cash
or immediately available funds of all other Excess Super Senior Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (excluding, for the avoidance of doubt,
contingent expense reimbursement and indemnification obligations that are not
yet due and payable).
 
 
 

5
 
 
“Discharge of First Lien Secured Obligations” means, subject to Section 7.02(b),
(a) payment in full in cash or immediately available funds of the principal of
and interest (including interest accruing during the pendency of any Insolvency
or Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on the First Lien
Secured Obligations, (b) payment in full in cash or immediately available funds
of all other First Lien Secured Obligations that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
arepaid (excluding, for the avoidance of doubt, contingent expense reimbursement
and indemnification obligations that are not yet due and payable), (c) adequate
provision reasonably satisfactory to the applicable First Lien Secured Parties
having been made for any contingent or unliquidated First Lien Secured
Obligations related to claims, causes of action or liabilities that have
theretofore been asserted in writing by the First Lien Secured Parties and for
which reimbursement or indemnification is required under the First Lien Loan
Documents, (d) payment in full in cash or immediately available funds of all
First Lien Secured Cash Management Obligations that constitute First Lien
Secured Obligations and (e) cancellation of or the entry into arrangements
satisfactory to the First Lien Representative and the applicable Issuing Bank
(as defined in the First Lien Credit Agreement) with respect to all letters of
credit issued and outstanding under the First Lien Credit Agreement and
(f) termination or expiration of all commitments to lend and all obligations to
issue or extend letters of credit under the First Lien Credit Agreement.
 
“Discharge of Super Senior Loan Documents Obligations” means, subject to
Sections 7.02(a) and 7.04, (a) payment in full in cash or immediately available
funds of the principal of and interest (including interest accruing during the
pendency of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such Insolvency or Liquidation Proceeding) and premium,
if any, on the Super Senior Loan Documents Obligations and (b) payment in full
in cash or immediately available funds of all other Super Senior Loan Documents
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (excluding, for the avoidance
of doubt, contingent expense reimbursement and indemnification obligations that
are not yet due and payable).
 
“Discharge of Super Senior Secured Obligations” means, subject to
Sections 7.02(a) and 7.04, the occurrence of (a) the Discharge of Super Senior
Loan Documents Obligations, (b) [reserved], (c)  [reserved], (d) payment in full
in cash or immediately available funds of all other Super Senior Secured
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time the foregoing payments are made (excluding, in the case of this
clause (d), contingent expense reimbursement and indemnification obligations
that are not yet due and payable) and (e) adequate provision reasonably
satisfactory to the applicable Super Senior Secured Parties having been made for
any contingent or unliquidated Super Senior Secured Obligations related to
claims, causes of action or liabilities that have theretofore been asserted in
writing by the Super Senior Secured Parties and for which reimbursement or
indemnification is required under the Super Senior Loan Documents.
 
“Disposition” means any sale, lease, exchange, transfer or other disposition.
“Dispose” has a correlative meaning.
 
 
 

6
 
 
“Enforcement Action” means any action under applicable law to: (a) foreclose,
execute, levy or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license or otherwise
exercise or enforce remedial rights with respect to Collateral (including by way
of set-off, notification of a public or private sale or other disposition under
the Uniform Commercial Code or other applicable law, notification to Account
Debtors, notification to third parties under control agreements, or exercise of
rights under landlord or bailee consents or similar arrangements, if
applicable), (b) solicit bids from third parties to conduct the liquidation or
Disposition of any Collateral, or, solely to the extent such action is not a
First Lien Permitted Action, to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers or other third
parties for the purposes of marketing, promoting and selling any Collateral, (c)
to credit bid in respect of any Collateral in satisfaction of Indebtedness or
other Super Senior Secured Obligations or First Lien Secured Obligations secured
thereby or (d) to otherwise enforce a security interest or exercise another
right or remedy as a secured creditor pertaining to any Collateral (other than,
to the extent the Grantors fail to perform any action required under any
protective covenant relating to the Collateral under any Security Document, the
performance thereof by the Super Senior Representative or the First Lien
Representative, in each case to the extent permitted by the applicable Security
Documents) at law, in equity or pursuant to the Super Senior Loan Documents or
First Lien Loan Documents (including the commencement of applicable legal
proceedings or other actions with respect to all or any portion of the
Collateral, including seeking relief from or modification of an automatic stay
or any other stay in an Insolvency or Liquidation Proceeding, to facilitate the
actions described in the preceding clause (a), (b) or (c), and exercising voting
rights in respect of Equity Interests comprising Collateral).
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).
 
“Excess Super Senior Obligations” means the sum of (a) the portion of the Capped
Super Senior Loan Documents Obligations that is in excess of the Maximum Super
Senior Principal Amount, plus (b) without duplication, unpaid interest and fees
solely to the extent accrued with respect to such portion of the Capped Super
Senior Loan Documents Obligations.
 
“First Lien Collateral” means all “Collateral”, as defined in the First Lien
Credit Agreement, and any other assets of any Grantor now or at any time
hereafter subject, or purported under the terms of any First Lien Security
Document to be made subject, to any Lien securing any First Lien Secured
Obligations.
 
“First Lien Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
 
 
 

7
 
 
“First Lien Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“First Lien Loan Documents” means the “Credit Documents”, as defined in the
First Lien Credit Agreement.
 
“First Lien Mortgages” means, collectively, each mortgage, deed of trust,
leasehold mortgage, assignment of leases and rents, modifications and any other
agreement, document or instrument pursuant to which any Lien on real property is
granted to secure any First Lien Secured Obligations or under which rights or
remedies with respect to any such Lien are governed.
 
“First Lien Permitted Actions” has the meaning assigned to such term in
Section 3.01(a).
 
“First Lien Pledge and Security Agreement” has the meaning assigned to such term
in the preliminary statement of this Agreement.
 
“First Lien Refinancing Notice” has the meaning assigned to such term in Section
7.02(b).
 
“First Lien Representative” has the meaning assigned to such term in the
preamble to this Agreement.
 
“First Lien Revolving Lenders and Issuing Bank” means the Revolving Lenders and
the Issuing Bank, each as defined in the First Lien Credit Agreement, in their
respective capacities as such.
 
“First Lien Secured Cash Management Obligations” means the “Specified Cash
Management Services Obligations”, as defined in the First Lien Credit Agreement
(including any such “Specified Cash Management Services Obligations” arising or
accruing during the pendency of any Insolvency or Liquidation Proceeding),
notwithstanding that any such “Specified Cash Management Services Obligations”
or claims therefor shall be disallowed, voided or subordinated in any Insolvency
or Liquidation Proceeding or under any Bankruptcy Law or other applicable law.
 
“First Lien Secured Obligations” means the “Secured Obligations”, as defined in
the First Lien Pledge and Security Agreement (including any such “Secured
Obligations” arising or accruing under Section 2.1, 2.2, 2.3, 2.23, 2.24 or 2.25
of the First Lien Credit Agreement or during the pendency of any Insolvency or
Liquidation Proceeding) (or any Refinancing thereof constituting New First Lien
Obligations in accordance with the provisions of Section 7.02(b))
notwithstanding that any such “Secured Obligations” or claims therefor shall be
disallowed, voided or subordinated in any Insolvency or Liquidation Proceeding
or under any Bankruptcy Law or other applicable law.
 
“First Lien Secured Parties” means the “Secured Parties”, as defined in the
First Lien Pledge and Security Agreement.
 
 
 

8
 
 
“First Lien Security Documents” means the “Collateral Documents”, as defined in
the First Lien Credit Agreement, and any other agreement, document or instrument
pursuant to which a Lien is granted or purported to be granted to secure any
First Lien Secured Obligations or under which rights or remedies with respect to
any such Lien are governed.
 
“First Priority Liens” means all Liens on the First Lien Collateral securing the
First Lien Secured Obligations, whether created under the First Lien Security
Documents or acquired by possession, statute (including any judgment lien),
operation of law, subrogation or otherwise.
 
“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).
 
“Grantors” means the Borrower, each other Guarantor and each other Person that
shall have created or purported to create any Super Priority Lien or any First
Priority Lien on all or any part of its assets to secure any Super Senior
Secured Obligations or any First Lien Secured Obligations.
 
“Guarantors” means the Borrower and each Subsidiary that has guaranteed, or that
may from time to time hereafter guarantee, the Super Senior Secured Obligations
or the First Lien Secured Obligations, whether by executing and delivering the
Super Senior Credit Agreement or the First Lien Credit Agreement, as applicable,
a counterpart agreement thereto or otherwise.
 
“Indebtedness” means and includes all obligations that constitute
“Indebtedness”, as defined in the Super Senior Credit Agreement or the First
Lien Credit Agreement, as applicable.
 
“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
proceeding under the Bankruptcy Code or any other Bankruptcy Law with respect to
any Grantor, (b) any voluntary or involuntary appointment of a trustee,
examiner, custodian, receiver, liquidator or similar official for any Grantor or
for all or a substantial part of the property or assets of any Grantor, (c) any
voluntary or involuntary winding-up or liquidation of any Grantor, or (d) a
general assignment for the benefit of creditors by any Grantor.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing.
 
 
 

9
 
 
“Loan Documents” means the Super Senior Loan Documents and the First Lien Loan
Documents.
 
“Majority First Lien Revolving Lenders” means a “Majority in Interest” of the
Revolving Lenders (as each such term is defined in the First Lien Credit
Agreement).
 
“Maximum Super Senior Principal Amount” means the sum of (a) the excess of (i)
$20,000,000, over (ii) the sum of (A) the aggregate principal amount of all
repayments and prepayments of term loans outstanding under the Super Senior
Credit Agreement or under any Refinancing thereof that are Super Senior Loan
Documents Obligations actually made from and after the date hereof and excluding
repayments, prepayments and reductions in connection with a Refinancing thereof
or a “roll-up” of such Super Senior Loan Documents Obligations (or such
Refinancing thereof) or such revolving credit commitments in connection with a
DIP Financing, plus (b) the sum, without duplication, of (i) the aggregate
amount of all interest, fees and premiums, in each case, accrued in respect of
or attributable to any Super Senior Loan Documents Obligations that has been
paid in-kind or capitalized and (ii) the aggregate amount of all interest, fees
and premium (if any) in respect of or attributable to any Super Senior Loan
Documents Obligations that are included in the principal amount of any
Refinancing thereof, any original issue discount applicable to any such
Refinancing and any fees (including upfront fees), costs and expenses relating
to such Refinancing.
 
“New First Lien Loan Documents” has the meaning assigned to such term in Section
7.02(b).
 
“New First Lien Obligations” has the meaning assigned to such term in Section
7.02(b).
 
“New First Lien Representative” has the meaning assigned to such term in Section
7.02(b).
 
“New Super Senior Loan Documents” has the meaning assigned to such term in
Section 7.02(a).
 
“New Super Senior Obligations” has the meaning assigned to such term in
Section 7.02(a).
 
“New Super Senior Representative” has the meaning assigned to such term in
Section 7.02(a).
 
“Officer’s Certificate” has the meaning assigned to such term in Section 10.15.
 
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.
 
 
 

10
 
 
“Pledged or Controlled Collateral” means Collateral as to which perfection can
be accomplished by the possession or control (as such term is defined in the
Uniform Commercial Code) of such Collateral or of any account in which such
Collateral is held.
 
“Proceeds” means (a) all “proceeds” as defined in Article 9 of the Uniform
Commercial Code and (b) whatever is recovered when Collateral is sold,
exchanged, collected, or Disposed of, whether voluntarily or involuntarily,
including any additional or replacement collateral provided during any
Insolvency or Liquidation Proceeding and any payment or property received in any
Insolvency or Liquidation Proceeding under Section 1129 of the Bankruptcy Code
on account of any “secured claim” (within the meaning of Section 506(b) of the
Bankruptcy Code or similar Bankruptcy Law).
 
“Recovery” has the meaning assigned to such term in Section 7.04.
 
“Refinance” means, in respect of any Indebtedness or commitment, to refinance,
extend, renew, restructure or replace or to issue other Indebtedness or
commitment in exchange or replacement for, such Indebtedness or commitment, in
whole or in part;provided that any “roll-up”, refinancing or similar treatment
of any Super Senior Secured Obligations pursuant to the terms of any DIP
Financing in accordance with Section 7.01 shall not be deemed to be a
Refinancing of such Super Senior Secured Obligations. “Refinanced” and
“Refinancing” have correlative meanings.
 
“Release” has the meaning assigned to such term in Section 3.04.
 
“Reorganization Securities” has the meaning assigned to such term in
Section 6.03.
 
“Representatives” means the Super Senior Representative and the First Lien
Representative.
 
“Secured Parties” means the Super Senior Secured Parties and the First Lien
Secured Parties, or any one of them.
 
“Security Documents” means the Super Senior Security Documents and the First
Lien Security Documents.
 
“Standstill Period” has the meaning assigned to such term in Section 3.02(a).
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in conformity with United States generally accepted accounting
principles as of such date and (b) any other Person of which Equity Interests
representing more than 50% of the equity value or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held, by the
parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent. Unless otherwise specified, all references
herein to Subsidiaries shall be deemed to refer to Subsidiaries of the Borrower.
 
 
 

11
 
 
“Super Priority Liens” means all Liens on the Super Senior Collateral securing
the Super Senior Secured Obligations, whether created under the Super Senior
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.
 
“Super Senior Collateral” means all “Collateral”, as defined in the Super Senior
Credit Agreement, and any other assets of any Grantor now or at any time
hereafter subject, or purported under the terms of any Super Senior Security
Document to be made subject, to any Lien securing any Super Senior Secured
Obligations.
 
“Super Senior Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
 
“Super Senior Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Super Senior Loan Documents” means the “Credit Documents”, as defined in the
Super Senior Credit Agreement.
 
“Super Senior Loan Documents Obligations” means the “Obligations”, as defined in
the Super Senior Credit Agreement (including any such “Obligations” arising or
accruing during the pendency of any Insolvency or Liquidation Proceeding),
notwithstanding that any such “Obligations” or claims therefor shall be
disallowed, voided or subordinated in any Insolvency or Liquidation Proceeding
or under any Bankruptcy Law or other applicable law. Notwithstanding the
foregoing, for all purposes under this Agreement (other than the definition of
“Capped Super Senior Loan Documents Obligations”), Excess Super Senior
Obligations shall not be included in the Super Senior Loan Documents
Obligations.
 
“Super Senior Pledge and Security Agreement” has the meaning assigned to such
term in the preliminary statement of this Agreement.
 
 
“Super Senior Refinancing Notice” has the meaning assigned to such term in
Section 7.02(a).
 
 
“Super Senior Representative” has the meaning assigned to such term in the
preamble to this Agreement.
 
“Super Senior Secured Obligations” means the “Secured Obligations”, as defined
in the Super Senior Pledge and Security Agreement (including any such “Secured
Obligations” arising or accruing or during the pendency of any Insolvency or
Liquidation Proceeding), notwithstanding that any such “Secured Obligations” or
claims therefor shall be disallowed, voided or subordinated in any Insolvency or
Liquidation Proceeding or under any Bankruptcy Law or other applicable law.
Notwithstanding the foregoing, for all purposes under this Agreement (other than
the definition of “Super Priority Liens” and Sections 3.02(a)(vii), 6.03, 9.01
and 10.13), Excess Super Senior Obligations shall not be included in the Super
Senior Secured Obligations.
 
 
 

12
 
 
“Super Senior Secured Parties” means the “Secured Parties”, as defined in the
Super Senior Pledge and Security Agreement.
 
“Super Senior Security Documents” means the “Collateral Documents”, as defined
in the Super Senior Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted or purported to be granted to
secure any Super Senior Secured Obligations or under which rights or remedies
with respect to any such Lien are governed.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
 
“Vector Subordinated Note Collateral” has the meaning assigned to such term in
the First Lien Credit Agreement.
 
“Wilmington Trust” has the meaning assigned to such term in the preamble to this
Agreement.
 
SECTION1.2. Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real and personal, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to (i) any Person shall be construed
to include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein), (ii) the Borrower or any other Grantor shall be
construed to include the Borrower or such Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Borrower or any other
Grantor, as the case may be, in any Insolvency or Liquidation Proceeding, and
(iii) in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles or Sections shall be
construed to refer to Articles or Sections of this Agreement.
 
 
 

13
 
 
ARTICLE II.
 

LIEN PRIORITIES
 
SECTION 2.01. Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any First Priority Lien or any Super Priority
Lien, and notwithstanding any provision of the UCC or any other applicable law
or the provisions of any Security Document or any other Loan Document or any
other circumstance whatsoever, the First Lien Representative, for itself and on
behalf of the other First Lien Secured Parties, and the Super Senior
Representative, for itself and on behalf of the other Super Senior Secured
Parties, hereby agrees that so long as the Discharge of Super Senior Secured
Obligations has not occurred, (a) any Super Priority Lien now or hereafter held
by or for the benefit of any Super Senior Secured Party shall be senior in
right, priority, operation, effect and all other respects to any and all First
Priority Liens, and the Super Priority Liens shall be and remain senior in
right, priority, operation, effect and all other respects to any First Priority
Liens for all purposes, whether or not any Super Priority Liens are subordinated
in any respect to any other Lien securing any other obligation of the Borrower,
any other Grantor or any other Person and (b) any First Priority Lien now or
hereafter held by or for the benefit of any First Lien Secured Party shall be
junior and subordinate in right, priority, operation, effect and all other
respects to any and all Super Priority Liens;provided that, so long as the
Discharge of First Lien Secured Obligations has not occurred, any Lien on the
Collateral securing any Excess Super Senior Obligations now or hereafter held by
or on behalf of any Super Senior Secured Party shall be junior and subordinate
in right, priority, operation, effect and all other respects to any and all
Liens on the Collateral securing any of the First Lien Secured Obligations and
provided, further, that, notwithstanding anything to the contrary herein, any
Lien on the Vector Subordinated Note Collateral for the benefit of the First
Lien Revolving Lenders and Issuing Bank shall not be subject to the
subordination provisions of this Agreement.
 
 
SECTION 2.02. Prohibition on Contesting Liens. Each of the Super Senior
Representative, for itself and on behalf of the other Super Senior Secured
Parties, and the First Lien Representative, for itself and on behalf of the
other First Lien Secured Parties, agrees that it will not, and hereby waives any
right to, contest or join or otherwise support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
existence, validity, enforceability, perfection or priority of any First
Priority Lien or any Super Priority Lien, as the case may be;provided that
(a) nothing in this Agreement shall be construed to prevent or impair the rights
of the Super Senior Representative or any other Super Senior Secured Party to
enforce this Agreement, including the priority of the Liens securing the Super
Senior Secured Obligations or the provisions for exercise of remedies,
(b) nothing in this Agreement shall be construed to prevent or impair the rights
of the First Lien Representative or any other First Lien Secured Party to
enforce this Agreement and (c) nothing in this Agreement shall be construed to
prevent or impair the rights of the First Lien Revolving Lenders and Issuing
Bank in respect of the Vector Subordinated Note Collateral.
 
 
 

14
 
 
 
SECTION 2.03. Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is their intention that the Super Senior Collateral and the First
Lien Collateral be identical. In furtherance of the foregoing, the parties
hereto agree:
 
(a) to cooperate in good faith in order to determine, upon any reasonable
request in writing by the Super Senior Representative or the First Lien
Representative, the specific assets included in the Super Senior Collateral and
the First Lien Collateral, the steps taken to perfect the Super Priority Liens
and the First Priority Liens thereon and the identity of the respective parties
obligated under the Super Senior Loan Documents and the First Lien Loan
Documents; and
 
(b) that the documents, agreements and instruments creating or evidencing the
First Lien Collateral and the First Priority Liens shall be in all material
respects in the same form as the documents, agreements and instruments creating
or evidencing the Super Senior Collateral and the Super Priority Liens, other
than with respect to the super priority and first priority nature of the Liens
created or evidenced thereunder, the identity of the Secured Parties that are
parties thereto or secured thereby and other matters contemplated by this
Agreement.
 
 
SECTION 2.04. No Separate Liens. The parties hereto agree that, so long as the
Discharge of Super Senior Secured Obligations has not occurred, (a) neither the
First Lien Representative nor any other First Lien Secured Party shall acquire
or hold, or accept from any Grantor or any of its Subsidiaries, any Lien on any
asset or property of any Grantor or any of itsSubsidiaries (and none of the
Grantors shall, or shall permit any of its Subsidiaries to, grant any such Lien)
securing any First Lien Secured Obligations unless such asset or property is
also subject to a Lien securing the Super Senior Secured Obligations and
(b) neither the Super Senior Representative nor any other Super Senior Secured
Party shall acquire or hold, or accept from any Grantor or any of its
Subsidiaries, any Lien on any asset or property of any Grantor or any of its
Subsidiaries (and none of the Grantors shall, or shall permit any of its
Subsidiaries to, grant any such Lien) securing any Super Senior Secured
Obligations unless such asset or property is also subject to a Lien securing the
First Lien Secured Obligations (including on account of the agreements of the
Super Senior Representative pursuant to Article V hereof), with each such Lien
to be subject to the provisions of this Agreement. To the extent that the
provisions of the immediately preceding sentence are not complied with for
anyreason, without limiting any other right or remedy available to any Secured
Party hereunder, the First Lien Representative agrees, for itself and on behalf
of the other First Lien Secured Parties, that any amounts received by or
distributed to any First Lien Secured Party pursuant to or as a result of any
Lien acquired, held, accepted or granted in contravention of this Section 2.04
shall be subject to Section 4.02.
 
 
 

15
 
 
 
SECTION 2.05. Perfection of Liens. Except for the agreements of the Super Senior
Representative and the First Lien Representative pursuant to Article V hereof,
(a) none of the Super Senior Representative and the other Super Senior Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Collateral for the benefit of the First Lien
Representative or the other First Lien Secured Parties and (b) none of the First
Lien Representative and the other First Lien Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Collateral for the benefit of the Super Senior Representative or the
other Super Senior Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as among the Super
Senior Secured Parties and the First Lien Secured Parties and shall not impose
on either Representative or the other Secured Parties represented by such
Representative any obligations in respect of the disposition of Proceeds of any
Collateral which would conflict with any prior perfected claims in such Proceeds
in favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.
 
SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Super Senior Loan Documents or First Lien Loan Document
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure First Lien Loan Document Obligations under any First Lien Loan Document
consisting of reimbursement obligations in respect of letters of credit issued
thereunder shall be applied as specified in the relevant First Lien Loan
Document and will not constitute Collateral (or Super Senior Collateral or First
Lien Collateral) hereunder.
 

 
ARTICLE III.
 
ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL
 
SECTION 3.01. Exercise of Rights and Remedies. (a) So long as the Discharge of
Super Senior Secured Obligations has not occurred, whether or not any Insolvency
or Liquidation Proceeding has been commenced, the Super Senior Representative
and the other Super Senior Secured Parties shall have the exclusive right to
enforce rights and exercise remedies (including any right of setoff) with
respect to the Collateral (including making determinations regarding the
release, Disposition or restrictions with respect to the Collateral), or to
commence or seek to commence and maintain or seek to maintain any Enforcement
Action, in each case, without any consultation with or the consent of the First
Lien Representative or any other First Lien Secured Party;provided that,
notwithstanding the foregoing, (i) in any Insolvency or Liquidation Proceeding,
any First Lien Secured Party may file a proof of claim or statement of interest
with respect to the First Lien Secured Obligations and vote on a plan of
reorganization (including a vote to accept or reject a plan of partial or
complete liquidation, reorganization, arrangement, composition or extension), in
each case, to the extent not in contravention of the terms of this
Agreement;provided that no First Lien Secured Party shall be a petitioning
creditor or otherwise make any filing or take any action (or join any other
Person in making any filing or taking any action) to commence any Insolvency or
Liquidation Proceeding; (ii) the First Lien Representative may take any action
to preserve or protect the validity, enforceability and perfection of the First
Priority Liens (but not to enforce such Liens), provided that no such action is,
or could reasonably be expected to be, (A) adverse to the Super Priority Liens
or the rights of the Super Senior Representative or any other Super Senior
Secured Party to exercise remedies in respect thereof or (B) otherwise in
contravention of the terms of this Agreement, including the automatic release of
the First Priority Liens provided in Section 3.04; (iii) the First Lien Secured
Parties may file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance, subordination or
recharacterization of the claims of any of the First Lien Secured Parties,
including any claims secured by the Collateral, or the avoidance or
subordination of any First Priority Lien (other than pursuant to the terms of
this Agreement) or otherwise make any agreements or file any motions pertaining
to the First Lien Secured Obligations or the First Priority Liens, in each case,
to the extent not in contravention of the terms of this Agreement; (iv) the
First Lien Secured Parties may exercise rights and remedies available to
unsecured creditors to the extent (and only to the extent) provided in
Section 3.03; (v) the First Lien Secured Parties may join (but not exercise any
control over) a judicial foreclosure or Lien enforcement proceeding with respect
to the Collateral initiated by the Super Senior Representative, to the extent
that such action does not, and could not reasonably be expected to, materially
interfere with any Enforcement Action by the Super Senior Secured Parties and
otherwise is not in contravention of the terms of this Agreement, it being
further agreed that no First Lien Secured Party may receive any Proceeds thereof
unless expressly permitted herein; (vi) the First Lien Secured Parties may bid
for or purchase any Collateral at any public, private or judicial foreclosure
upon such Collateral initiated by the Super Senior Representative, or any sale
of any Collateral during an Insolvency or Liquidation Proceeding;provided that
such bid may not include a “credit bid” in respect of any First Lien Secured
Obligations unless the proceeds of such bid are otherwise sufficient to cause
the Discharge of Super Senior Secured Obligations; (vii) subject to
Section 3.02(a), the First Lien Representative and the other First Lien Secured
Parties may commence or seek to commence, and maintain or seek to maintain, any
Enforcement Action after the termination of the Standstill Period; (viii) the
First Lien Representative may inspect or appraise the Collateral so long as such
actions do not interfere with, hinder or delay, in any manner, any enforcement
or exercise of any rights or remedies of the Super Senior Secured Parties under
the Super Senior Loan Documents or this Agreement and otherwise are not in
contravention of the terms of this Agreement;(ix) the First Lien Secured Parties
may seek or commence an action to obtain specific performance or injunctive
relief to compel a Grantor to comply with the delivery of financial information,
the further assurances regarding perfection of Liens and the maintenance of
insurance covenants under the First Lien Loan Documents, to the extent such
action is not an Enforcement Action, does not seek to enjoin a Disposition of
Collateral consented to or approved by the Super Senior Representative and
otherwise is not in contravention of the terms of this Agreement; (x) the First
Lien Secured Parties may accelerate the Indebtedness under the First Lien Loan
Documents in accordance with the terms thereof; and (xi) the First Lien Secured
Parties may take any action or exercise any right to the extent (and only to the
extent) provided in Article VI (the permitted actions described in clauses (i)
through (xi) are collectively referred to herein as the “First Lien Permitted
Actions”). Except for the First Lien Permitted Actions and as set forth in
Section 3.06, unless and until the Discharge of Super Senior Secured Obligations
has occurred, the sole right of the First Lien Representative and the other
First Lien Secured Parties with respect to the Collateral shall be to receive
the Proceeds of the Collateral, if any, remaining after the Discharge of Super
Senior Secured Obligations has occurred and in accordance with the First Lien
Loan Documents and applicable law.
 
 
 

16
 
 
(a) In exercising rights and remedies with respect to the Collateral, the Super
Senior Representative and the other Super Senior Secured Parties may enforce the
provisions of the Super Senior Loan Documents, exercise remedies thereunder and
under applicable law and take other Enforcement Actions, all in such order and
in such manner as they may determine in their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law or any other applicable law.
 
(b) The First Lien Representative, for itself and on behalf of the other First
Lien Secured Parties, hereby acknowledges and agrees that no covenant, agreement
or restriction contained in any First Lien Security Document or any other First
Lien Loan Document shall be deemed to restrict in any way the rights and
remedies of the Super Senior Representative or the other Super Senior Secured
Parties with respect to the Collateral as set forth in this Agreement and the
other Super Senior Loan Documents.
 
(c) [Reserved].
 
(d) The Super Senior Representative shall provide to the First Lien
Representative, and the First Lien Representative shall provide to the Super
Senior Representative, reasonable prior notice of its initial material
Enforcement Action.
 
SECTION 3.02. No Interference. The First Lien Representative, for itself and on
behalf of the other First Lien Secured Parties, agrees that, so long as the
Discharge of Super Senior Secured Obligations has not occurred, and whether or
not any Insolvency or Liquidation Proceeding has been commenced, the First Lien
Secured Parties:
 
(i) except for First Lien Permitted Actions, will not (A) commence (or file with
any court documents that seek to commence) or maintain or seek to maintain any
Enforcement Action, (B) commence (or file with any court documents that seek to
commence) or join with any Person (other than the Super Senior Representative)
in commencing, or petition for or vote in favor of any resolution for, any
action or proceeding with respect to any Enforcement Action or (C) commence (or
file with any court documents that seek to commence) or join with any Person
(other than the Super Senior Representative) in commencing any involuntary case
or proceeding under any Insolvency or Liquidation Proceeding with respect to any
Grantor;provided, however, that the First Lien Representative may commence or
seek to commence, and maintain or seek to maintain, any Enforcement Action, or
join with any Person in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, after a period of 150 days has
elapsed (which period shall be tolled during any period in which the Super
Senior Representative is not entitled, on behalf of the Super Senior Secured
Parties, to take any Enforcement Action with respect to any Collateral as a
result of (x) any injunction issued by a court of competent jurisdiction (which
the Super Senior Representative is diligently seeking to vacate) or (y) the
automatic stay or any other stay or prohibition in any Insolvency or Liquidation
Proceeding) since the date on which the First Lien Representative has delivered
to the Super Senior Representative written notice (with a copy to the Borrower)
of the occurrence of an event of default under the First Lien Loan Documents
(the “Standstill Period”);provided that all other provisions of this Agreement
(including the turnover provisions of Article IV or Article VI) are complied
with;provided further, however, that notwithstanding the expiration of the
Standstill Period or anything herein to the contrary, in no event shall the
First Lien Representative or any other First Lien Secured Party commence (or
file with any court documents that seek to commence) or maintain or seek to
maintain any Enforcement Action, or commence (or file with any court documents
that seek to commence), join with any Person in commencing, or petition for or
vote in favor of any resolution for, any action or proceeding with respect to
any Enforcement Action, if the Super Senior Representative or any other Super
Senior Secured Party shall have commenced, and shall be diligently pursuing any
Enforcement Action with respect to any Collateral or any such action or
proceeding;
 
 
 

17
 
 
(ii) will not contest, protest or object to any Enforcement Action sought or
maintained by the Super Senior Representative or any other Super Senior Secured
Party relating to the Collateral under the Super Senior Loan Documents or
otherwise, so long as the First Priority Liens attach to the Proceeds thereof
subject to the relative priorities set forth in Section 2.01 and such
Enforcement Action is not in contravention of the terms of this Agreement and
applicable law;
 
(iii) subject to the rights of the First Lien Secured Parties under
clause (i) above, will not contest, protest or object to the forbearance by the
Super Senior Representative or any other Super Senior Secured Party from
commencing or pursuing any Enforcement Action or to the terms or conditions
applicable to any such forbearance;
 
(iv) will not, except for the First Lien Permitted Actions, take or receive any
Collateral, or any Proceeds thereof or payment with respect thereto (other than,
subject to Sections 6.01 and 6.03, Reorganization Securities), in connection
with any Enforcement Action with respect to any Collateral or in connection with
any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;
 
(v) will not, except for the First Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any material respect, any
enforcement or exercise of any rights or remedies under the Super Senior Loan
Documents, including any Disposition of any Collateral, whether by foreclosure
or otherwise;
 
(vi) will not, except for the First Lien Permitted Actions, contest, protest or
object to the manner in which the Super Senior Representative or any other Super
Senior Secured Party may seek to enforce or collect the Super Senior Secured
Obligations or the Super Priority Liens, regardless of whether any action or
failure to act by or on behalf of the Super Senior Representative or any other
Super Senior Secured Party is, or could be, adverse to the interests of the
First Lien Secured Parties, provided that any such action or failure to act is
not in contravention of this Agreement and applicable law, and will not assert,
and hereby waive, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or claim the benefit of any marshalling,
appraisal, valuation or other similar statutory right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and
 
(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, and hereby waive any right, to contest, challenge or question the
validity or enforceability of any First Lien Secured Obligation or any First
Lien Security Document, including this Agreement, or the validity or
enforceability of the priorities, rights or obligations established by this
Agreement.
 
 
 

18
 
 
 
SECTION 3.03. Rights as Unsecured Creditors. The First Lien Representative and
the other First Lien Secured Parties may, in accordance with the terms of the
First Lien Loan Documents and applicable law, enforce rights and exercise
remedies against the Borrower and any Guarantor that are available to unsecured
creditors (other than initiating or joining in an involuntary case or proceeding
under any Insolvency or Liquidation Proceeding with respect to any Grantor or
taking any other Enforcement Action);provided that no such action is in
contravention of the terms of this Agreement (including Article VI hereof).
Nothing in this Agreement shall prohibit the receipt by the First Lien
Representative or any other First Lien Secured Party of the required payments of
principal, premium, interest, fees and other amounts due under the First Lien
Loan Documents so long as such receipt is not the direct or indirect result of a
distribution or recovery in any Insolvency or Liquidation Proceeding in
contravention of this Agreement (but subject to Section 4.02), any Enforcement
Action by the First Lien Representative or any other First Lien Secured Party in
contravention of this Agreement or any other enforcement or exercise by the
First Lien Representative or any other First Lien Secured Party of rights or
remedies as a secured creditor (including any right of setoff) in contravention
of this Agreement or enforcement in contravention of this Agreement of any First
Priority Lien (including any judgment lien resulting from the exercise of
remedies available to an unsecured creditor, to the extent such judgment lien
applies to Collateral), with the First Lien Representative, on behalf of itself
and the other First Lien Secured Parties, hereby agreeing that any amounts
received by or distributed to any First Lien Secured Party in contravention of
the foregoing shall be subject to Section 4.02.
 
SECTION 3.04. Automatic Release of First Priority Liens. (a) If, in connection
with (i) any Disposition of any Collateral permitted under the terms of the
Super Senior Loan Documents or (ii) the enforcement or exercise of any rights or
remedies with respect to the Collateral, including any Disposition of
Collateral, the Super Senior Representative, for itself and on behalf of the
other Super Senior Secured Parties, (A) releases the Super Priority Liens on any
Collateral or (B) releases any Guarantor the Equity Interests in which are
subject to such Disposition or such enforcement or exercise from its obligations
under its guarantee of the Super Senior Secured Obligations (in each case, a
“Release”), other than any such Release granted (except as a result of the
enforcement or exercise of any rights or remedies pursuant to clause (ii) above)
in connection with the Discharge of Super Senior Loan Documents Obligations,
then the First Priority Liens on such Collateral, and the obligations of such
Guarantor under its guarantee of the First Lien Secured Obligations, shall be
immediately, automatically, unconditionally and simultaneously released, and
upon delivery to the First Lien Representative of an Officer’s Certificate
stating that any such Release in respect of the Super Senior Secured Obligations
has become effective (or shall become effective concurrently with such release
of the First Priority Liens on such Collateral granted to the First Lien Secured
Parties and the First Lien Representative or the release of the obligations of
such Guarantor under its guarantee of the First Lien Secured Obligations, as the
case may be) and any necessary or proper instruments of termination or release
prepared by the Borrower or any other Grantor or Guarantor, the First Lien
Representative shall, for itself and on behalf of the other First Lien Secured
Parties, promptly execute and deliver to the Super Senior Representative, the
relevant Grantor or such Guarantor, at the Borrower’s or the other Grantor’s or
Guarantor’s sole cost and expense and without any representation or warranty,
such termination statements, releases and other documents as the Super Senior
Representative or the relevant Grantor or Guarantor may reasonably request to
effectively confirm such Release;provided that, in the case of any Disposition
of Collateral, notwithstanding the release of the First Priority Liens thereon,
the First Priority Liens shall attach to the Proceeds thereof subject to the
relative priorities set forth in Section 2.01 (and, for the avoidance of doubt,
nothing in the foregoing shall be deemed to be a release of the First Priority
Liens on any such Proceeds, it being the express intent of the First Lien
Secured Parties that the First Priority Liens attach to such Proceeds);provided
further that (x) in the case of any Disposition of any Collateral (other than
any such Disposition in connection with the enforcement or exercise of any
rights or remedies with respect to such Collateral or pursuant to an Insolvency
or Liquidation Proceeding), the First Priority Liens on such Collateral shall
not be so released if such Disposition is not permitted under the terms of the
First Lien Credit Agreement or such Disposition is to the Borrower or any of its
Affiliates and (y) in the case of any Disposition of any Collateral, the First
Priority Liens shall not be so released without the consent of the First Lien
Representative unless the net cash Proceeds of such Disposition will be applied
(if applicable, upon judicial approval of such application) to permanently repay
or prepay (or otherwise reduce, in the case of a “credit bid”) (1) the Super
Senior Secured Obligations, it being understood that any such repayment or
prepayment of principal of Capped Super Senior Loan Documents Obligations shall
reduce the Maximum Super Senior Principal Amount by an equal amount, or (2) any
DIP Financing. In the case of any Disposition of any Collateral by the Super
Senior Representative (other than pursuant to any Insolvency or Liquidation
Proceeding), the Super Senior Representative (I) shall provide the First Lien
Representative with at least 10 Business Days’ prior written notice of such
Disposition and (II) shall take reasonable care (as determined in the reasonable
credit judgment of the Super Senior Representative) to conduct such Disposition
in a commercially reasonable manner (it being understood that the Super Senior
Representative shall have no obligation to postpone any such Disposition in
order to achieve a higher price).
 
 
(a) Until the Discharge of Super Senior Loan Documents Obligations occurs, the
First Lien Representative, for itself and on behalf of each other First Lien
Secured Party, hereby appoints the Super Senior Representative, and any officer
or agent of the Super Senior Representative, with full power of substitution, as
the attorney-in-fact of each First Lien Secured Party for the purpose of
carrying out the express provisions of this Section 3.04 and taking any action
and executing any instrument that the Super Senior Representative reasonably
deems necessary to accomplish the purposes of this Section 3.04 (including any
endorsements or other instruments of transfer or release), which appointment is
irrevocable and coupled with an interest.
 
 
 

19
 
 
SECTION 3.05. Insurance and Condemnation Awards. So long as the Discharge of
Super Senior Secured Obligations has not occurred, the Super Senior
Representative and the other Super Senior Secured Parties shall have the
exclusive right, subject to the rights of the Grantors under the Super Senior
Loan Documents, to settle and adjust claims in respect of Collateral under
policies of insurance covering Collateral and to approve any award granted in
any condemnation or similar proceeding, or any deed in lieu of condemnation, in
respect of the Collateral. All Proceeds of any such policy and any such award,
or any payments with respect to a deed in lieu of condemnation, shall (a) first,
prior to the Discharge of Super Senior Secured Obligations and subject to the
rights of the Grantors under the Super Senior Loan Documents, be paid to the
Super Senior Representative for the benefit of Super Senior Secured Parties
pursuant to the terms of the Super Senior Loan Documents, (b) second, after the
Discharge of Super Senior Secured Obligations and subject to the rights of the
Grantors under the First Lien Loan Documents, be paid to the First Lien
Representative for the benefit of the First Lien Secured Parties pursuant to the
terms of the First Lien Loan Documents until the Discharge of First Lien Secured
Obligations, (c) third, after the Discharge of First Lien Secured Obligations,
be paid to the Super Senior Representative for the benefit of the Super Senior
Secured Parties pursuant to the terms of the Super Senior Loan Documents on
account of the Excess Super Senior Obligations, and (d) fourth, be paid to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. Until the Discharge
of Super Senior SecuredObligations has occurred, if the First Lien
Representative or any other First Lien Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award or payment, it shall
transfer and pay over such proceeds to the Super Senior Representative in
accordance with Section 4.02.
 
SECTION 3.06. Vector Subordinated Note Collateral. Notwithstanding anything to
the contrary in this Agreement (other than as provided in the second and third
sentence of this Section 3.06), this Article III shall not apply to the rights
and remedies of the First Lien Representative, the First Lien Revolving Lenders
and Issuing Bank, any other First Lien Lender or any other First Lien Secured
Party with respect to the Vector Subordinated Note or the Vector Subordinated
Note Collateral under the First Lien Loan Documents. The First Lien
Representative, the First Lien Revolving Lenders and Issuing Bank, any other
First Lien Lender or any other First Lien Secured Party may take any action (or
may instruct the First Lien Representative to take any action) (and none of the
Super Senior Representative, the Super Senior Lenders or any other Super Senior
Secured Party, in their respective capacities as such, may take such action or
may instruct the First Lien Representative or the Super Senior Representative to
take such action) with respect to the Vector Subordinated Note or the Vector
Subordinated Note Collateral pursuant to and in accordance with the terms of the
First Lien Loan Documents, in each case, without the consent of the Super Senior
Representative or any other Super Senior Secured Party. The rights of the First
Lien Representative, the First Lien Revolving Lenders and Issuing Bank, any
other First Lien Lender and any other First Lien Secured Party described in this
Section 3.06 shall be a First Lien Permitted Action for all purposes under this
Agreement and such rights shall be permitted to be exercised in respect of the
Vector Subordinated Note and the Vector Subordinated Note Collateral in the same
manner as if it were the Super Senior Representative in this Article III.
 
 
 

20
 
 
ARTICLE IV.
 

PAYMENTS
 
SECTION 4.01. Application of Proceeds. So long as the Discharge of Super Senior
Secured Obligations has not occurred, any Collateral or Proceeds thereof (other
than, in each case, in respect of the Vector Subordinated Note Collateral which
shall be subject to Section 4.04) received by the Super Senior Representative in
connection with any Enforcement Action or in connection with any Insolvency or
Liquidation Proceeding shall be applied by the Super Senior Representative to
the Super Senior Secured Obligations in accordance with the terms of the Super
Senior Loan Documents. Upon the Discharge of Super Senior Secured Obligations,
(a) if the Discharge of First Lien Secured Obligation has not occurred, subject
to Section 2.05, the Super Senior Representative shall deliver (without any
representation, warranty or recourse) to the First Lien Representative any
remaining Collateral and any Proceeds thereof then held by it in the same form
as received, together with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the First Lien
Representative to the First Lien Secured Obligations and (b) so long as the
Discharge of First Lien Secured Obligations has not occurred, any Collateral or
Proceeds thereof received by the First Lien Representative pursuant to clause
(a) of this sentence or in connection with any Enforcement Action or in
connection with any Insolvency or Liquidation Proceeding shall be applied by the
First Lien Representative to the First Lien Secured Obligations in accordance
with the terms of the First Lien Loan Documents. Upon the Discharge of First
Lien Secured Obligations, (i) if the Discharge of Excess Super Senior
Obligations has not occurred, subject to Section 2.05, the First Lien
Representative shall deliver (without any representation, warranty or recourse)
to the Super Senior Representative any remaining Collateral and any Proceeds
thereof then held by it in the same form as received, together with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Super Senior Representative to the Excess Super
Senior Obligations and (ii) so long as the Discharge of Excess Super Senior
Obligations has not occurred, any Collateral or Proceeds thereof received by the
Super Senior Representative pursuant to clause (i) of this sentence or in
connection with any Enforcement Action or in connection with any Insolvency or
Liquidation Proceeding shall be applied by the Super Senior Representative to
the Excess Super Senior Obligations in accordance with the terms of the Super
Senior Loan Documents.
 
 
SECTION 4.02. Payment Over. So long as the Discharge of Super Senior Secured
Obligations has not occurred, any Collateral, or any Proceeds thereof or payment
in connection therewith or on account thereof (together with assets or Proceeds
subject to Liens referred to in the final sentence of Section 2.04 or in the
final proviso of Section 6.01(b) or amounts referred to in the parenthetical at
the end of Section 3.03 or Collateral, Proceeds or distributions referred to in
the last two sentences of Section 7.04), received by the First Lien
Representative or any other First Lien Secured Party as a distribution or
recovery in any Insolvency or Liquidation Proceeding (other than any
post-petition amounts received by the First Lien Secured Parties as contemplated
by Section 6.04(b), or Reorganization Securities), or in connection with any
Enforcement Action, or in connection with any insurance policy claim or any
condemnation award (or deed in lieu of condemnation) (in each case other than in
respect of the Vector Subordinated Note Collateral which shall be subject to
Section 4.04), shall be segregated and held in trust and promptly transferred or
paid over to the Super Senior Representative for the benefit of the Super Senior
Secured Parties in the same form as received, together with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of Super Senior Secured Obligations occurs, the First Lien
Representative, for itself and on behalf of each other First Lien Secured Party,
hereby appoints the Super Senior Representative, and any officer or agent of the
Super Senior Representative, with full power of substitution, the
attorney-in-fact of each First Lien Secured Party for the purpose of carrying
out the express provisions of this Section 4.02 and taking any action and
executing any instrument that the Super Senior Representative reasonably deems
necessary to accomplish the purposes of this Section 4.02, which appointment is
irrevocable and coupled with an interest.
 
 
 

21
 
 
 
SECTION 4.03. Certain Agreements with Respect to Invalid or Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not valid, perfected or enforceable for any reason, or is
subordinated in any respect to any other Liens, then the First Lien
Representative and the other First Lien Secured Parties agree that any
distribution or recovery they may receive with respect to, or on account of, the
value of the assets intended to constitute such Collateral or any Proceeds
thereof (in each case other than in respect of the Vector Subordinated Note
Collateral which shall be subject to Section 4.04) shall (for so long as the
Discharge of Super Senior Secured Obligations has not occurred) be segregated
and held in trust and promptly paid over to the Super Senior Representative for
the benefit of the Super Senior Secured Parties in the same form as received
without recourse, representation or warranty (other than a representation of the
First Lien Representative that it has not otherwise sold, assigned, transferred
or pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct until such time as the Discharge of Super Senior Secured
Obligations has occurred. Until the Discharge of Super Senior Secured
Obligations occurs, the First Lien Representative, for itself and on behalf of
each other First Lien Secured Party, hereby appoints the Super Senior
Representative, and any officer or agent of the Super Senior Representative,
with full power of substitution, the attorney-in-fact of each First Lien Secured
Party for the limited purpose of carrying out the express provisions of this
Section 4.03 and taking any action and executing any instrument that the Super
Senior Representative reasonably deems necessary to accomplish the purposes of
this Section 4.03, which appointment is irrevocable and coupled with an
interest.
 
SECTION 4.04. Agreements with respect to Vector Subordinated Note Collateral.
Notwithstanding anything to the contrary contained in this Agreement or in any
other Super Senior Loan Document or any other First Lien Loan Document, the
Super Senior Representative, for itself and on behalf of the Super Senior
Secured Parties, and the First LienRepresentative, for itself and on behalf of
the First Lien Secured Parties, hereby acknowledge and agree that any value
received by any Super Senior Secured Party or any First Lien Secured Party in
respect of any Vector Subordinated Note Collateral, including any prepayment,
repayment or other amount or value received in respect of the Vector
Subordinated Note and any amounts on deposit in the Vector Subordinated Note
Cash Collateral Account (as defined in the First Lien Credit Agreement), whether
resulting from the exercise of remedies under any Super Senior Loan Document or
any First Lien Loan Document, any Enforcement Action or otherwise and whether
constituting Collateral consisting of cash or cash equivalents or the proceeds
of any collection or sale of any Vector Subordinated Note Collateral or
otherwise, shall be applied (a) FIRST, to the payment in full of all Secured
Obligations in the form of accrued and unpaid interest and fees in respect of
all Revolving Commitments, Revolving Loans and Letters of Credit (each
capitalized term in this sub-clause (a) as defined in the First Lien Loan
Documents), (b) SECOND, to the payment in full of all outstanding Revolving
Loans (as defined in the First Lien Loan Documents), (c) THIRD, to the Cash
Collateralization of Letters of Credit in an amount equal to 103% of the Letter
of Credit Usage as of such time (each capitalized term in this sub-clause (b) as
defined in the First Lien Loan Documents) and (d) FOURTH, to the payment in full
of any and all other the Secured Obligations owed to the Revolving Lenders in
their capacities as such (all such amounts so applied to be distributed among
the Revolving Lenders in accordance with their Pro Rata Shares of the Revolving
Exposure on the date of any such distribution) (each capitalized term in this
sub-clause (d) as defined in the First Lien Loan Documents), in each case, prior
to any application to the Super Senior Secured Obligations or to any other First
Lien Secured Obligations in accordance with this Article IV. In furtherance of
the foregoing, at any time prior to the Discharge of First Lien Secured
Obligations with respect to the First Lien Secured Obligations of the First Lien
Revolving Lenders and Issuing Bank, notwithstanding anything to the contrary
herein, any value received by any Representative or any Secured Party in respect
of the Vector Subordinated Note Collateral, whether resulting from the exercise
of remedies, including any Enforcement Action, or otherwise shall be turned over
to the First Lien Representative for application in accordance with the First
Lien Loan Documents (or other compensation shall be provided to the First Lien
Revolving Lenders and Issuing Bank by such Representative or Secured Party in an
amount equivalent to such value to give effect to the priorities set forth in
this Section 4.04) until and to the extent required to effectuate the Discharge
of First Lien Secured Obligations with respect to the First Lien Secured
Obligations of the First Lien Revolving Lenders and Issuing Bank.
 
 
ARTICLE V. 
 
BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS
 
(a) The Super Senior Representative agrees that if it shall at any time hold a
Super Priority Lien on any Pledged or Controlled Collateral and if such Pledged
or Controlled Collateral is in fact in the possession or under the control of
the Super Senior Representative, or of agents or bailees of the Super Senior
Representative, the Super Senior Representative shall, solely for the purpose of
perfecting by possession or control, as applicable, the First Priority Liens
granted under the First Lien Loan Documents and subject to the terms and
conditions of this Article V, also hold and control such Pledged or Controlled
Collateral as gratuitous bailee and gratuitous agent for the First Lien
Representative and hereby acknowledges that it has control of any Pledged or
Controlled Collateral in its control on behalf of and for the benefit of the
First Lien Representative.
 
(b) So long as the Discharge of Super Senior Secured Obligations has not
occurred, the Super Senior Representative shall be entitled to deal with the
Pledged or Controlled Collateral in accordance with the terms of this Agreement
and the other Super Senior Loan Documents and applicable law as if the First
Priority Liens did not exist. The obligations and responsibilities of the Super
Senior Representative to the First Lien Representative and the other First Lien
Secured Parties under this Article V shall be limited solely to holding or
controlling the Pledged or Controlled Collateral as gratuitous bailee or
gratuitous agent for the First Lien Representative, and transferring the Pledged
or Controlled Collateral, in each case, subject to the terms and conditions of
this Article V. Without limiting the foregoing, the Super Senior Representative
shall have no obligation or responsibility to ensure that any Pledged or
Controlled Collateral is genuine or owned by any of the Grantors or to preserve
the rights or benefits of any Person. The Super Senior Representative acting
pursuant to this Article V shall not, by reason of this Agreement, any other
Security Document or any other document, have a fiduciary relationship in
respect of any other Super Senior Secured Party, the First Lien Representative
or any other First Lien Secured Party. The parties recognize that the interest
of the Super Senior Representative, on the one hand, and the First Lien
Representative and the other First Lien Secured Parties, on the other hand, may
differ, and the Super Senior Representative may act in its own interest without
taking into account the interest of the First Lien Representative or any other
First Lien Secured Party.
 
 
 

22
 
 
(c) Upon the Discharge of Super Senior Secured Obligations, the Super Senior
Representative shall transfer the possession and control of the Pledged or
Controlled Collateral (other than with respect to any deposit account as to
which control is maintained pursuant to Section 9-104(a)(1) of the Uniform
Commercial Code), together with any necessary endorsements but without recourse,
representation or warranty, (i) if the First Lien Secured Obligations are
outstanding at such time, to the First Lien Representative, and (ii) if no First
Lien Secured Obligations are outstanding at such time, to the applicable
Grantor, in each case so as to allow such Person to obtain possession and
control of such Pledged or Controlled Collateral. In connection with any
transfer under clause (i) of the immediately preceding sentence, the Super
Senior Representative agrees to take all commercially reasonable actions as
shall be reasonably requested by the First Lien Representative to permit the
First Lien Representative to obtain, for the benefit of the First Lien Secured
Parties, a first priority security interest in the Pledged or Controlled
Collateral.
 
(d) The First Lien Representative agrees that if it shall at any time prior to
the Discharge of Super Senior Secured Obligations hold a First Priority Lien on
any Pledged or Controlled Collateral and if, notwithstanding the provisions of
this Agreement (and disregarding any control the First Lien Representative might
have solely as a result of the foregoing provisions of this Article V), such
Pledged or Controlled Collateral (other than, in each case, in respect of the
Vector Subordinated Noted Collateral) is in fact in the possession or under the
control of the First Lien Representative, or of agents or bailees of the First
Lien Representative, the First Lien Representative shall (i) solely for the
purpose of perfecting by possession or control, as applicable, the Super
Priority Liens granted under the Super Senior Loan Documents, also hold and
control such Pledged or Controlled Collateral as gratuitous bailee and
gratuitous agent for the Super Senior Representative (and hereby acknowledges
that it has control of any Pledged or Controlled Collateral in its control on
behalf of and for the benefit of the Super Senior Representative), (ii) promptly
inform the Super Senior Representative thereof and (iii) other than with respect
to any deposit account as to which control is maintained pursuant to Section
9-104(a)(1) of the Uniform Commercial Code, transfer the possession and control
of such Pledged or Controlled Collateral, together with any necessary
endorsements but without recourse, representation or warranty, to the Super
Senior Representative and, in connection therewith, take all commercially
reasonable actions as shall be reasonably requested by the Super Senior
Representative to permit the Super Senior Representative to obtain, for the
benefit of the Super Senior Secured Parties, a super priority security interest
in such Pledged or Controlled Collateral.
 
ARTICLE VI. 
 
INSOLVENCY OR LIQUIDATION PROCEEDINGS
 
SECTION 6.01. Finance and Sale Matters. (a) If in any Insolvency and Liquidation
Proceeding, any post-petition financing is provided by one or more of the Super
Senior Secured Parties or any of their Affiliates under Section 364 of the
Bankruptcy Code, or any other comparable provision of any other Bankruptcy Law
(a “DIP Financing” and the liens thereunder, the “DIP Financing Liens”), the
Super Senior Secured Parties will use commercially reasonable efforts to afford
all First Lien Lenders in a commercially reasonable manner the opportunity to
participate in such DIP Financing in a manner that results in an allocation of
all loans and commitments under, and interest and fees received on account of,
such DIP Financing (including any roll-up component thereof) that is consistent
with the ratable holdings of the First Lien Lenders of the outstanding loans
under the First Lien Credit Agreement that choose to participate in such DIP
Financing (determined as of the date on which such Insolvency and Liquidation
Proceeding is initiated or any other “record date” that has been determined in
good faith), and each of the provisions that affects the Vector Subordinated
Note Collateral in any documents in respect of such DIP Financing shall be in
form and substance reasonably satisfactory to the Majority First Lien Revolving
Lenders.
 
 
 

23
 
 
(a) Until the Discharge of Super Senior Loan Documents Obligations has occurred,
the First Lien Representative, for itself and on behalf of the other First Lien
Secured Parties, agrees that, in the event of any Insolvency or Liquidation
Proceeding, the First Lien Secured Parties:
 
(i) will be deemed to have consented to, and will not oppose or object to (or
support any other Person in opposing or objecting to), the use of any Collateral
(other than, in the case of the First Lien Revolving Lenders and Issuing Bank,
the Vector Subordinated Note Collateral) constituting cash collateral under
Section 363 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law, that is consented to, or not opposed or objected to, by the
Super Senior Representative or any other representative authorized by the Super
Senior Secured Parties (and neither the First Lien Representative nor any First
Lien Secured Party shall seek any relief in connection therewith that is in
conflict with the relief being sought by the Super Senior Secured Parties (it
being understood that the foregoing shall not affect the rights of the First
Lien Secured Parties to seek adequate protection as provided in Section
6.01(c)));
 
(ii) will be deemed to have consented to, and will not oppose or object to (or
support any other Person in opposing or objecting to), any DIP Financing, or the
DIP Financing Liens securing such DIP Financing, that is consented to, or not
opposed or objected to, by the Super Senior Representative or any other
representative authorized by the Super Senior Secured Parties, to the extent
that (A) such DIP Financing Liens are senior to, or rank pari passu with, the
Super Priority Liens securing the Super Senior Secured Obligations, (B) the
First Lien Secured Parties are not required to release their Liens on the
Collateral as a condition to such DIP Financing and (C) (1) such DIP Financing
Liens do not rank senior to the Liens of, and the claims of such DIP Financing
rank junior to the claims and priority of, theFirst Lien Revolving Lenders and
Issuing Bank with respect to the Vector Subordinated Note Collateral and (2) the
documents in respect of the DIP Financing include a provision substantially
similar to Section 4.04 of this Agreement (replacing terms in respect of the
Super Senior Secured Obligations with corresponding terms in respect of
obligations under such DIP Financing).
 
(iii) except to the extent permitted by Section 6.01(c) and except with respect
to the Vector Subordinated Note Collateral in the case of the First Lien
Revolving Lenders and Issuing Bank, in connection with the use of cash
collateral as described in clause (i) above or a DIP Financing, will not request
adequate protection or any other relief in connection with such use of cash
collateral, DIP Financing or DIP Financing Liens; and
 
 
 

24
 
 
(iv) will be deemed to have consented to, and will not oppose or object to (or
support any other Person in opposing or objecting to) any Disposition of any
Collateral free and clear of the First Priority Liens or other claims under
Section 363 of the Bankruptcy Code (provided that the First Lien Representative
may object to the Disposition on any grounds that may be asserted by an
unsecured creditor), or any comparable provision of any other Bankruptcy Law, if
the Super Senior Secured Parties, or a representative authorized by the Super
Senior Secured Parties, shall consent to, or not oppose or object to, such
Disposition;provided that, (A) in the case of any such Disposition,
notwithstanding the release of the First Priority Liens thereon, the First
Priority Liens shall attach to the Proceeds thereof subject to the relative
priorities set forth in Section 2.01 (and, for the avoidance of doubt, nothing
in the foregoing shall be deemed to be a release of the First Priority Liens on
any such Proceeds, it being the express intent of the First Lien Secured Parties
that the First Priority Liens attach to such Proceeds) and (B)(1) any
Disposition of the Vector Subordinated Note Collateral shall not be permitted
without the prior written consent of the Majority First Lien Revolving Lenders
and (2) the First Lien Revolving Lenders and Issuing Bank may oppose or object
to (or support any other Person in opposing or objecting to) any Disposition of
the Vector Subordinated Note Collateral to the extent required to protect their
rights, priority and Liens with respect thereto.
 
Notwithstanding anything to the contrary contained herein, nothing in this
Section 6.01(b) shall prohibit any First Lien Secured Party from proposing a DIP
Financing so long as such DIP Financing would, on the closing date thereof,
result in a Discharge of the Super Senior Secured Obligations.
 
(b) The First Lien Representative, for itself and on behalf of the other First
Lien Secured Parties, agrees that, until the Discharge of Super Senior Loan
Documents Obligations has occurred, no First Lien Secured Party shall contest,
or join or otherwise support any other Person in contesting, (i) any request by
the Super Senior Representative or any other Super Senior Secured Party for
adequate protection or, subject to clause (B) of the proviso to Section
6.01(b)(iv), for the roll-up of the loans under the Super Senior Credit
Agreement into loans under any DIP Financing, or (ii) any objection, based on a
claim of a lack of adequate protection, by the Super Senior Representative or
any other Super Senior Secured Party to any motion, relief, action or
proceeding. Notwithstanding the immediately preceding sentence, (A) if any Super
Senior Secured Party is granted adequate protection in the form of a replacement
Lien or a Lien on additional collateral, the First Lien Representative may, for
itself and on behalf of the other First Lien Secured Parties, seek or request
adequate protection in the form of a replacement Lien or a Lien on such
additional collateral, which Liens will be subordinated to the Super Priority
Liens and DIP Financing Liens on the same basis as the other First Priority
Liens are subordinated to the Super Priority Liens under this Agreement, and (B)
the First Lien Representative and other First Lien Secured Parties may seek
adequate protection with respect to their rights in the Collateral in any
Insolvency or Liquidation Proceeding in the form of (1) solely with respect to
the First Lien Revolving Lenders and Issuing Bank, adequate protection to the
extent required to protect their rights, Liens and priority with respect to the
Vector Subordinated Note Collateral and (2)(x) Liens on additional collateral or
replacement Liens on the Collateral, provided that, in either such case, as
adequate protection for the Super Senior Secured Obligations, the Super Senior
Representative, on behalf of the Super Senior Secured Parties, is also granted
(or has previously been granted) a senior Lien on such additional collateral or
senior replacement Liens on the Collateral, as applicable, (y) an administrative
expense claim (including a superpriority administrative claim), provided that,
as adequate protection for the Super Senior Secured Obligations, the Super
Senior Representative, on behalf of the Super Senior Secured Parties, is also
granted (or has previously been granted) an administrative expense claim that is
senior and prior to the administrative expense claim (including any
superpriority administrative claim) of the First Lien Representative and the
First Lien Secured Parties, or (z)(1) the current payment of out-of-pocket fees
and expenses of counsel and advisors incurred by the First Lien Representative
and (ii) solely with respect the Vector Subordinated Note Collateral, the
current payment of out-of-pocket fees and expenses of counsel and advisors
incurred by the First Lien Revolving Lenders and Issuing Bank;provided further
that, in the case of each of clauses (2)(x) and (2)(y), (I) to the extent the
Super Senior Secured Parties are not granted such adequate protection in the
applicable form, any amounts recovered by or distributed to any First Lien
Secured Party pursuant to or as a result of any such Lien on additional
collateral, any such replacement Lien or any such administrative expense claim
granted to or for the benefit of the First Lien Secured Parties shall be subject
to Section 4.02 and (II) the First Lien Secured Parties shall have agreed (and
by virtue of accepting any such adequate protection shall be deemed to have
agreed) pursuant to Section 1129(a)(9) of the Bankruptcy Code that any Section
507(b) claims arising in respect of any adequate protection granted to the First
Lien Secured Parties may be paid under a plan of reorganization in any form
having a value on the effective date of such plan equal to the allowed amount of
such claims (i.e., are not required to be paid solely in cash). It is understood
and agreed that nothing in clause (B) above shall modify or otherwise affect the
other agreements by or on behalf of the First Lien Representative or the First
Lien Secured Parties set forth in this Agreement (including the agreements to
consent to or not to oppose or object that are set forth in Section 6.01(a)).
Until the Discharge of Super Senior Loan Documents Obligations has occurred, the
First Lien Representative, for itself and on behalf of the other First Lien
Secured Parties, agrees that, in the event of any Insolvency or Liquidation
Proceeding, except to the extent permitted by the foregoing provisions of this
Section 6.01(b), the First Lien Secured Parties (other than the First Lien
Revolving Lenders and Issuing Bank in respect of the Vector Subordinated Note
Collateral) will not assert any claim (or support any other Person in asserting
any claim) under Section 507(b) of the Bankruptcy Code.
 
 
 

25
 
 
 
SECTION 6.02. Relief from the Automatic Stay. The First Lien Representative, for
itself and on behalf of the other First Lien Secured Parties, agrees that, so
long as the Discharge of Super Senior Loan Documents Obligations has not
occurred, no First Lien Secured Party shall, without the prior written consent
of the Super Senior Representative, seek or request relief from or modification
of the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of any part of the Collateral, any Proceeds thereof or any
First Priority Lien (other than the First Lien Revolving Lenders and Issuing
Bank in respect of the Vector Subordinated Note Collateral).
 
 
SECTION 6.03. Reorganization Securities. Nothing in this Agreement prohibits or
limits the right of the First Lien Representative or any other First Lien
Secured Party to receive and retain any debt or equity obligations or securities
that are issued by a reorganized debtor pursuant to a plan of reorganization or
similar dispositive restructuring plan in connection with any Insolvency or
Liquidation Proceeding (any such debt or equity obligations or securities,
“Reorganization Securities”). If, in any Insolvency or Liquidation Proceeding,
Reorganization Securities are so permitted to be distributed on account of both
the Super Senior Secured Obligations and the First Lien Secured Obligations,
then, to the extent the Reorganization Securities distributed on account of the
Super Senior Secured Obligations and on account of the First Lien Secured
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such
Reorganization Securities pursuant to such plan and will apply with like effect
to the Liens securing such Reorganization Securities, including without
limitation, the provisions herein in respect of the Vector Subordinated Note
Collateral.
 
SECTION 6.04. Post-Petition Interest. (a) The First Lien Representative, for
itself and on behalf of the other First Lien Secured Parties, agrees that no
First Lien Secured Party shall oppose or seek to challenge (or support any other
Person in opposing or challenging) any claim by the Super Senior Representative
or any other Super Senior Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Super Senior Secured Obligations consisting of
post-petition interest, fees, expenses or indemnities to the extent of the value
of the Super Priority Liens (it being understood and agreed that such value
shall be determined without regard to the existence of the First Priority Liens
on the Collateral).
 
(a) The Super Senior Representative, for itself and on behalf of the other Super
Senior Secured Parties, agrees that no Super Senior Secured Party shall oppose
or seek to challenge (or support any other Person in opposing or challenging)
any claim by the First Lien Representative or any other First Lien Secured Party
for allowance in any Insolvency or Liquidation Proceeding of First Lien Secured
Obligations consisting of post-petition interest, fees, expenses or indemnities
to the extent of the value of the First Priority Liens (it being understood and
agreed that such value shall be determined taking into account the Super
Priority Liens on the Collateral and the amount of the Super Senior Secured
Obligations secured thereby).
 
 
 

26
 
 
 
SECTION 6.05. Certain Waivers by the First Lien Secured Parties. The First Lien
Representative, for itself and on behalf of the other First Lien Secured
Parties, waives any claim any First Lien Secured Party may hereafter have
against any Super Senior Secured Party arising out of (a) the election by any
Super Senior Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any use of cash collateral or financing arrangement, or any grant of a
security interest in the Collateral, in any Insolvency or Liquidation Proceeding
to the extent that the same is not in contravention of this Agreement.
 
 
SECTION 6.06. Certain Voting Matters. Each of the Super Senior Representative,
for itself and on behalf of the other Super Senior Secured Parties, and the
First Lien Representative, for itself and on behalf of the other First Lien
Secured Parties, agrees that, without the written consent of the other, it will
not seek to vote with the other as a single class in connection with any plan of
reorganization in any Insolvency or Liquidation Proceeding.
 
 
SECTION 6.07. Subordination Agreement. The parties hereto expressly acknowledge
that this Agreement is intended to constitute a “subordination agreement” within
the scope of Section 510(a) of the Bankruptcy Code, which will be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding. All references in this Agreement to any Grantor will include such
Person as a debtor-in-possession and any receiver or trustee for such Person in
an Insolvency or Liquidation Proceeding.
 

 
ARTICLE VII. 
 
OTHER AGREEMENTS
 
SECTION 7.01. Matters Relating to Loan Documents. (a) [Reserved].
 
 
(a) [Reserved].
 
 
(b) The First Lien Representative agrees that the First Lien Credit Agreement
shall contain provisions substantially similar to those set forth in
Section 10.24 of the First Lien Credit Agreement as in effect on the date
hereof, or similar provisions approved by the Super Senior Representative, which
approval shall not be unreasonably withheld or delayed, and each First Lien
Security Document entered into or amended on or after the date hereof shall
contain the provisions set forth on Annex II hereto, or similar provisions
approved by the Super Senior Representative, which approval shall not be
unreasonably withheld or delayed.
 
 
(c) [Reserved].
 
 
 

27
 
 
 
(d) The First Lien Representative, for itself and on behalf of the other First
Lien Secured Parties, and the Super Senior Representative, for itself and on
behalf of the other Super Senior Secured Parties, acknowledge and agree that (i)
the grants of Liens pursuant to the Super Senior Security Documents and the
First Lien Security Documents constitute two separate and distinct grants of
Liens, and (ii) because of, among other things, their differing rights in the
Collateral, the First Lien Secured Obligations are fundamentally different from
the Super Senior Secured Obligations (as defined without reference to the final
sentence of the definition of such term) and must be separately classified in
any plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the Super
Senior Secured Parties and the First Lien Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then each of the parties hereto hereby
acknowledges and agrees that, subject to the provisions hereof (including
Sections 2.01 and 4.01), all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors in
respect of the Collateral (with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
First Lien Secured Obligations held by the First Lien Secured Parties) to
satisfy the Super Senior Secured Obligations, the Super Senior Secured Parties
shall be entitled to receive, in addition to amounts otherwise distributed to
them in respect of principal, pre-petition interest and other claims
constituting Super Senior Secured Obligations, all amounts owing in respect of
post-petition interest, including any additional interest payable pursuant to
the Super Senior Credit Agreement, arising from or related to a default, which
is included in the Super Senior Secured Obligations but which is disallowed as a
claim in any Insolvency or Liquidation Proceeding) before any distribution is
made in respect of the claims held by the First Lien Secured Parties with
respect to the Collateral, and the First Lien Representative, for itself and on
behalf of the other First Lien Secured Parties, hereby acknowledges and agrees
to turn over to the Super Senior Representative, for itself and on behalf of the
other Super Senior Secured Parties, amounts otherwise received or receivable by
the First Lien Secured Parties to the extent necessary to effectuate the intent
of this sentence (with respect to the payment of post-petition interest), even
if such turnover has the effect of reducing the claim or recovery of the First
Lien Secured Parties. The provisions of this Section 7.01(e) shall be subject to
Article IV, including without limitation, Section 4.04, in all respects.
 
 
SECTION 7.02. Effect of Refinancing of Indebtedness under Loan Documents. (a)
If, substantially contemporaneously with the Discharge of Super Senior Loan
Documents Obligations, the Borrower Refinances the Indebtedness outstanding
under the Super Senior Loan Documents and provided that (i) such Refinancing is
permitted hereby, (ii) the Borrower gives to the First Lien Representative
advance written notice (the “Super Senior Refinancing Notice”) electing the
application of the provisions of this Section 7.02(a) to such Refinancing
Indebtedness, provided that no Super Senior Refinancing Notice shall be required
to be given in respect of, and the provisions of this Section 7.02(a) shall
apply automatically to, any Refinancing Indebtedness incurred under the Super
Senior Credit Agreement, and (iii) the holders of such Refinancing Indebtedness,
and the trustee, collateral agent or similar representative of such holders (to
the extent such holders and the trustee, collateral agent or similar
representative of such holders, in such capacity, are not already bound by the
terms of this Agreement), agree in writing to be bound by the terms of this
Agreement pursuant to an amendment effected in accordance with Section 10.05,
then (A) such Discharge of Super Senior Loan Documents Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement,
(B) such Refinancing Indebtedness and all other obligations under the indenture,
credit agreement or other definitive agreement evidencing such Refinancing
Indebtedness (the “New Super Senior Obligations”) shall automatically be treated
as Super Senior Secured Obligations for all purposes of this Agreement (but, for
the avoidance of doubt, shall be subject to the cap limitations in the
definitions of the terms “Super Senior Loan Documents Obligations” and “Super
Senior Secured Obligations”), including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, (C) the indenture, credit
agreement or other definitive agreement evidencing such Refinancing Indebtedness
and the security and other documents relating thereto (the “New Super Senior
Loan Documents”) shall automatically be treated as the Super Senior Credit
Agreement and the Super Senior Loan Documents and, in the case of New Super
Senior Loan Documents that are security documents, as the Super Senior Security
Documents for all purposes of this Agreement, (D) the trustee, collateral agent
or similar representative for the holders of the New Super Senior Obligations
under the New Super Senior Loan Documents (the “New Super Senior
Representative”) shall be deemed to be the Super Senior Representative for all
purposes of this Agreement and (E) the holders of the Indebtedness under the New
Super Senior Loan Documents shall be deemed to be the Super Senior Lenders for
all purposes of this Agreement.
 
 
 

28
 
 
(a) If, substantially contemporaneously with the Discharge of First Lien Secured
Obligations, the Borrower Refinances the Indebtedness outstanding under the
First Lien Loan Documents and provided that (i) such Refinancing is permitted
hereby, (ii) the Borrower gives to the Super Senior Representative advance
written notice (the “First Lien Refinancing Notice”) electing the application of
the provisions of this Section 7.02(b) to such Refinancing Indebtedness,
provided that no First Lien Refinancing Notice shall be required to be given in
respect of, and the provisions of this Section 7.02(b) shall apply automatically
to, any Refinancing Indebtedness incurred under the First Lien Credit Agreement
(including pursuant to Section 2.25 thereof), and (iii) the holders of such
Refinancing Indebtedness, and the trustee, collateral agent or similar
representative of such holders (to the extent such holders and the trustee,
collateral agent or similar representative of such holders, in such capacity,
are not already bound by the terms of this Agreement), agree in writing to be
bound by the terms of this Agreement pursuant to an amendment effected in
accordance with Section 10.05, then (A) such Discharge of First Lien Secured
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, (B) such Refinancing Indebtedness and all other obligations
under the indenture, credit agreement or other definitive agreement evidencing
such Refinancing Indebtedness (the “New First Lien Obligations”) shall
automatically be treated as First Lien Secured Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, (C) the indenture, credit agreement or
other definitive agreement evidencing such Refinancing Indebtedness and the
security and other documents relating thereto (the “New First Lien Loan
Documents”) shall automatically be treated as the First Lien Credit Agreement
and the First Lien Loan Documents and, in the case of New First Lien Loan
Documents that are security documents, as the First Lien Security Documents for
all purposes of this Agreement, (D) the trustee, collateral agent or similar
representative for the holders of the New First Lien Obligations under the New
First Lien Loan Documents (the “New First Lien Representative”) shall be deemed
to be the First Lien Representative for all purposes of this Agreement and (E)
the holders of the Indebtedness under the New First Lien Loan Documents shall be
deemed to be the First Lien Lenders for all purposes of this Agreement.
 
 
SECTION 7.03. No Waiver by Super Senior Secured Parties. Other than with respect
to the First Lien Permitted Actions, including in respect of the Vector
Subordinated Note Collateral in the case of the First Lien Revolving Lenders and
the Issuing Banks, nothing contained herein shall prohibit or in any way limit
the Super Senior Representative or any other Super Senior Secured Party from
opposing, challenging or objecting to, in any Insolvency or Liquidation
Proceeding or otherwise, any action taken, or any claim made, by the First Lien
Representative or any other First Lien Secured Party, including any request by
the First Lien Representative or any other First Lien Secured Party for adequate
protection or anyexercise by the First Lien Representative or any other First
Lien Secured Party of any of its rights and remedies under the First Lien Loan
Documents or otherwise, or any proposal by the First Lien Representative or any
other First Lien Secured Party to provide any DIP Financing.
 
 
 

29
 
 
SECTION 7.04. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the Super Senior Secured
Obligations previously made shall be rescinded, invalidated, avoided, declared
to be fraudulent or preferential, set aside, or otherwise required to be
transferred to a debtor-in-possession, trustee, receiver or similar Person or
the estate of any Grantor (a “Recovery”) for any reason whatsoever, then the
Super Senior Secured Obligations shall be reinstated to the extent of the amount
so subject to Recovery as if such payment had not occurred (and the Discharge of
Super Senior Secured Obligations shall be deemed not to have occurred) and, if
theretofore terminated, this Agreement shall be reinstated in full force and
effect and such prior termination shall not diminish, release, discharge, impair
or otherwise affect the Lien priorities and the relative rights and obligations
of the Super Senior Secured Parties and the First Lien Secured Parties provided
for herein. Upon any such reinstatement of Super Senior Secured Obligations,
each First Lien Secured Party will deliver to the Super Senior Representative,
in accordance with Section 4.02, any Collateral or Proceeds thereof received
between the Discharge of Super Senior Secured Obligations and such
reinstatement.
 
SECTION 7.05. Further Assurances. Each of the Super Senior Representative, for
itself and on behalf of the other Super Senior Secured Parties, and the First
Lien Representative, for itself and on behalf of the other First Lien Secured
Parties, agrees that it will execute, or will cause to be executed, any and all
further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Super Senior
Representative or the First Lien Representative may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.
 
ARTICLEV III.  
 
REPRESENTATIONS AND WARRANTIES
 
Each Representative party hereto represents and warrants to the other
Representative as follows:
 
(a) Such Representative is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to execute and deliver this Agreement and perform its
obligations hereunder.
 
(b) This Agreement has been duly executed and delivered by such Representative
and constitutes a legal, valid and binding obligation of such Representative,
enforceable in accordance with its terms.
 
(c) Such Representative has been authorized by the Super Senior Lenders (in the
case of Super Senior Representative) and the First Lien Lenders (in the case of
the First Lien Representative) to enter into this Agreement.
 
 
 

30
 
 
ARTICLEIX.
 
 
 
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE
 
SECTION 9.01. No Reliance; Information. Each Representative, for itself and on
behalf of the applicable other Secured Parties, acknowledges that (a) it and
such Secured Parties have, independently and without reliance upon, in the case
of the Super Senior Secured Parties, any First Lien Secured Party and, in the
case of the First Lien Secured Parties, any Super Senior Secured Party, and
based on such documents and information as they have deemed appropriate, made
their own credit analysis and decision to enter into the Loan Documents to which
they are party and (b) it and such Secured Parties will, independently and
without reliance upon, in the case of the Super Senior Secured Parties, any
First Lien Secured Party and, in the case of the First Lien Secured Parties, any
Super Senior Secured Party, and based on such documents and information as they
shall from time to time deem appropriate, continue to make their own credit
decision in taking or not taking any action under this Agreement orany other
Loan Document to which they are party. The Super Senior Secured Parties and the
First Lien Secured Parties shall have no duty to disclose to any First Lien
Secured Party or to any Super Senior Secured Party, respectively, any
information relating to the Borrower or any of the Subsidiaries, or any other
circumstance bearing upon the risk of nonpayment of any of the Super Senior
Secured Obligations or the First Lien Secured Obligations, as the case may be,
that is known or becomes known to any of them or any of their Affiliates. In the
event any Super Senior Secured Party or any First Lien Secured Party, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to, respectively, any First Lien Secured Party or any Super Senior
Secured Party, it shall be under no obligation (i) to make, and shall not make
or be deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of the information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.
 
 
SECTION 9.02. No Warranties or Liability. (a) The Super Senior Representative,
for itself and on behalf of the other Super Senior Secured Parties, acknowledges
and agrees that, except for the representations and warranties set forth in
Article VIII, neither the First Lien Representative nor any other First Lien
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the First Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The First Lien Representative, for itself and on behalf of the other First Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Super Senior
Representative nor any other Super Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Super Senior Loan Documents, the ownership of any Collateral or the perfection
or priority of any Liens thereon.
 
 
 

31
 
 
(a) The First Lien Representative and the other First Lien Secured Parties shall
have no express or implied duty to the Super Senior Representative or any other
Super Senior Secured Party, and the Super Senior Representative and the other
Super Senior Secured Parties shall have no express or implied duty to the First
Lien Representative or any other First Lien Secured Party, to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any Super Senior Loan
Documents and any First Lien Loan Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.
 
(b) The First Lien Representative, for itself and on behalf of the other First
Lien Secured Parties, agrees no Super Senior Secured Party shall have any
liability to the First Lien Representative or any other First Lien Secured
Party, and hereby waives any claim against any Super Senior Secured Party,
arising out of any and all actions which the Super Senior Representative or the
other Super Senior Secured Parties may take or permit or omit to take with
respect to (i) the Super Senior Loan Documents (other than this Agreement),
(ii) the collection of the Super Senior Secured Obligations or (iii) the
maintenance of, the preservation of, the foreclosure upon or the Disposition of
any Collateral, other than, in each case, any such action in respect of the
Vector Subordinated Note Collateral, which shall be subject to Section 4.04 of
this Agreement.
 
SECTION 9.03. Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Super Senior Representative and the other Super Senior Secured Parties and the
First Lien Representative and the other First Lien Secured Parties shall remain
in full force and effect irrespective of:
 
(a) any lack of validity or enforceability of any Loan Document;
 
(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to the limitations set forth in Section 7.01(a), the
Refinancing of), all or any portion of the Super Senior Secured Obligations, it
being specifically acknowledged that a portion of the Super Senior Secured
Obligations consists or may consist of Indebtedness that is revolving in nature,
and the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed;
 
(c) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Loan Document;
 
(d) the securing of any Super Senior Secured Obligations or First Lien Secured
Obligations with any additional collateral or guarantees, or any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral or any release of any guarantee securing any
Super Senior Secured Obligations or First Lien Secured Obligations; or
 
 
 

32
 
 
(e) the commencement of an Insolvency or Liquidation Proceeding or any other
circumstances that otherwise might constitute a defense available to, or a
discharge of, the Borrower, any other Grantor or any other Person in respect of
the Super Senior Secured Obligations or this Agreement, or any of the First Lien
Secured Parties in respect of this Agreement.
 
                               

 
 
 
ARTICLE X. 
 
MISCELLANEOUS
 
SECTION 10.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or email, as follows:
 
(a) if to the Super Senior Representative, to Wilmington Trust, National
Association, as Collateral Agent, 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402, Attention: Fusion Super Senior Loan Administrator, Email:
jrose@wilmingtontrust.com, and
 
(b) if to the First Lien Representative, to Wilmington Trust, National
Association, as Collateral Agent, 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402, Attention: Fusion First Lien Loan Administrator, Email:
jrose@wilmingtontrust.com.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by fax shall be deemed to
have been given when sent; and notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient.
 
SECTION 10.02. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall control.
 
SECTION 10.03. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or LiquidationProceeding. The First Lien Representative, for itself
and on behalf of the other First Lien Secured Parties, hereby waives any and all
rights the First Lien Secured Parties may now or hereafter have under applicable
law to revoke this Agreement or any of the provisions of this Agreement.
 
 
 

33
 
 
SECTION 10.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
SECTION 10.05. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by Section 10.05(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
 
(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Super Senior Representative and the First Lien Representative;provided
that:
 
(i)  no such agreement shall amend, modify or otherwise affect the rights or
obligations of any Grantor without the Borrower’s prior written consent;
 
(ii) in connection with any Refinancing contemplated by Section 7.01(a) or
7.01(b), the Super Senior Representative and the First Lien Representative shall
enter (and are hereby authorized to enter without the consent of any other
Secured Party), at the written request and expense of the Borrower, into such
amendments or other modifications or supplements of this Agreement as are
reasonably necessary or appropriate to add the new trustee, collateral agent or
similar representative in respect of such Refinancing Indebtedness as a party
hereto and to provide such new trustee, collateral agent or similar
representative, and the other holders of such Refinancing Indebtedness, the
rights and obligations hereunder of the Representative in respect of, or the
holders of, the Indebtedness or other Super Senior Secured Obligations or First
Lien Secured Obligations being Refinanced and to otherwise reflect such
Refinancing (and in connection therewith to provide for technical modifications
to this Agreement to facilitate the foregoing), it being the intent that such
amendments or other modifications (A) establish that the Liens on any Collateral
securing any Refinancing Indebtedness in respect of Super Senior Secured
Obligations will have the same priorities relative to the Liens on such
Collateral securing First Lien Secured Obligations as the Liens that secured the
Indebtedness being Refinanced had immediately prior to such Refinancing,
(B) establish that the Liens on any Collateral securing any Refinancing
Indebtedness in respect of First Lien Secured Obligations will have the same
priorities relative to the Liens on such Collateral securing Super Senior
Secured Obligations as the Liens that secured the Indebtedness being Refinanced
had immediately prior to such Refinancing, (C) provide to the parties benefited
by the Liens on any Collateral securing such Refinancing Indebtedness in respect
of Super Senior Secured Obligations the same rights and obligations relative to
the parties holding Liens on such Collateral securing First Lien Secured
Obligations as the parties that were benefited by the Liens that secured such
Indebtedness or other Super Senior Secured Obligations being Refinanced had
immediately prior to such Refinancing and (D) provide to the parties benefited
by the Liens on any Collateral securing such Refinancing Indebtedness in respect
of First Lien Secured Obligations the same rights and obligations relative to
the parties holding Liens on such Collateral securing Super Senior Secured
Obligations as the parties that were benefited by the Liens that secured such
Indebtedness or other First Lien Secured Obligations being Refinanced had
immediately prior to such Refinancing;
 
 
 

34
 
 
(iii) in connection with the incurrence of any Additional Super Senior
Obligations, the Super Senior Representative and the First Lien Representative
shall enter (and are hereby authorized to enter without the consent of any other
Secured Party), at the written request and expense of the Borrower, into such
amendments or other modifications or supplements of this Agreement as are
reasonably necessary or appropriate to add an Additional Super Senior
Obligations Representative as a party hereto, to provide such Additional Super
Senior Obligations Representative and the other holders of such Additional Super
Senior Obligations rights and obligations hereunder substantially identical to
those of the Super Senior Representative and the other Super Senior Secured
Parties (subject, with respect to the exercise of remedies and certain other
rights set forth herein, to the allocation of control between the Super Senior
Secured Parties and the holders of such Additional Super Senior Obligations in
the manner agreed by them) and otherwise to treat such Additional Super Senior
Obligations and any Liens on any assets of the Borrower or any Subsidiary
securingsuch Additional Super Senior Obligations in a manner that is
substantially identical to the treatment hereunder of the Super Senior Secured
Obligations and the Super Priority Liens (and in connection therewith to provide
for technical modifications to this Agreement to facilitate the foregoing,
including, for the avoidance of doubt, modifications to the cap limitations (but
not any increase in the aggregate amount of such cap limitations, except to the
extent otherwise permitted by the First Lien Loan Documents then extant) in the
definition of the term “Maximum Super Senior Principal Amount” and in
Section 6.01(a)(ii) (and modifications to related definitions) to include such
Additional Super Senior Obligations in such cap limitations in a manner that is
substantially identical to the treatment hereunder of the Super Senior Loan
Documents Obligations and the Super Senior Secured Obligations);
 
(iv) in connection with the incurrence of any Additional First Lien Obligations,
the Super Senior Representative and the First Lien Representative shall enter
(and are hereby authorized to enter without the consent of any other Secured
Party), at the written request and expense of the Borrower, into such amendments
or other modifications or supplements of this Agreement as are reasonably
necessary or appropriate to add an Additional First Lien Obligations
Representative as a party hereto, to provide such Additional First Lien
Obligations Representative and the other holders of such Additional First Lien
Obligations rights andobligations substantially similar to those of the First
Lien Representative and the other First Lien Secured Parties (subject, with
respect to the exercise of remedies and certain other rights set forth herein,
to the allocation of control between the First Lien Secured Parties and the
holders of such Additional First Lien Obligations in the manner agreed by them)
and otherwise to treat such Additional First Lien Obligations and any Liens on
any assets of the Borrower or any Subsidiary securing such Additional First Lien
Obligations in a manner that reflects the status thereof as Additional First
Lien Obligations secured on a basis, and Liens that are, junior to the Super
Priority Liens and the Liens securing any Additional Super Senior Obligations
(and in connection therewith to provide for technical modifications to this
Agreement to facilitate the foregoing); and
 
 
 

35
 
 
(v) the First Lien Representative shall not waive, amend or modify (1) any
provision of this Agreement in respect of the Vector Subordinated Note
Collateral or (2) the priorities set forth in Section 4.01, in each case, unless
directed by the Majority First Lien Revolving Lenders.
 
(b) Notwithstanding the terms of Section 10.05(b), in the event that the First
Lien Representative has not commenced the actions contemplated by
Section 10.05(b)(ii) or 10.05(b)(iii) in connection with any permitted
Refinancing of the Super Senior Secured Obligations or the incurrence of any
Additional Super Senior Obligations, as applicable, within 10 Business Days
after the delivery by the Borrower to the First Lien Representative of a written
request to do so, then, unless the First Lien Representative has provided
written notice to the Borrower and the Super Senior Representative within such
10 Business Day period setting forth in reasonable detail the basis for its
determination that it is not required to take such action in accordance with
Section 10.05(b)(ii) or 10.05(b)(iii), as applicable, the Super Senior
Representative, without the consent of the First Lien Representative, is
authorized to amend or otherwise modify this Agreement in the manner set forth
in Section 10.05(b)(ii) or 10.05(b)(iii), as applicable;provided that such
Refinancing or Additional Super Senior Obligations, as applicable (and any Liens
relating thereto), are permitted under the First Lien Loan Documents then
extant.
 
(c) Notwithstanding the terms of Section 10.05(b), in the event that the Super
Senior Representative does not take the actions contemplated by Section
10.05(b)(ii) or 10.05(b)(iv) in connection with any permitted Refinancing of the
First Lien Secured Obligations or the incurrence of any Additional First Lien
Obligations, as applicable, within 10 Business Days after the delivery by the
Borrower to the Super Senior Representative of a written request to do so, then,
unless the Super Senior Representative has provided written notice to the
Borrower and the First Lien Representative within such 10 Business Day period
setting forth in reasonable detail the basis for its determination that it is
not required to take such action in accordance with Section 10.05(b)(ii) or
10.05(b)(iv), as applicable, the First Lien Representative, without the consent
of the Super Senior Representative, is authorized to amend or otherwise modify
this Agreement in the manner set forth in Section 10.05(b)(ii) or 10.05(b)(iv),
as applicable;provided that such Refinancing or Additional First Lien
Obligations, as applicable (and any Liens relating thereto), are permitted under
the Super Senior Loan Documents then extant.
 
SECTION 10.06. Subrogation. The First Lien Representative, for itself and on
behalf of the other First Lien Secured Parties, hereby waives any rights of
subrogation it or they may acquire as a result of any payment hereunder until
the Discharge of Super Senior Secured Obligations has
occurred;provided, however, that, as between the Borrower and the other
Grantors, on the one hand, and the First Lien Secured Parties, on the other
hand, any such payment that is paid over to the Super Senior Representative
pursuant to this Agreement shall be deemed not to reduce any of the First Lien
Secured Obligations unless and until the Discharge of Super Senior Secured
Obligations shall have occurred and the Super Senior Representative delivers any
such payment to the First Lien Representative.
 
 
 

36
 
 
SECTION 10.07. APPLICABLE LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVERS. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO OR ANY OTHER
SECURED PARTY OR GRANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING
IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH REPRESENTATIVE, FOR ITSELF AND ITS
RELATED SECURED PARTIES AND ITS AND THEIR PROPERTIES, IRREVOCABLY (I) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS, (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, (III) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01, (IV) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER IT AND ITS PROPERTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT AND
(V) AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(b) BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH REPRESENTATIVE, FOR ITSELF
AND ITS RELATED SECURED PARTIES AND ITS AND THEIR PROPERTIES, IRREVOCABLY AGREES
THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT WHERE IN
ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE RECOVERY
OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT A PARTY.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND CONSISTENT WITH THE
PROVISIONS OF SECTIONS 10.13, NONE OF THE SUPER SENIOR SECURED PARTIES (OTHER
THAN THE SUPER SENIOR REPRESENTATIVE) OR THE FIRST LIEN SECURED PARTIES (OTHER
THAN THE FIRST LIEN REPRESENTATIVE) SHALL BE NECESSARY OR OTHERWISE APPROPRIATE
PARTIES TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH JUDICIAL PROCEEDING
SUMS ARE BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH PERSONS, INCLUDING
PURSUANT TO SECTION 4.02, OR THE PROVISIONS OF THIS AGREEMENT ARE SOUGHT TO BE
ENFORCED DIRECTLY AGAINST SUCH PERSONS.
 
 
 

37
 
 
SECTION 10.08. WAIVER OF JURY TRIAL. EACH REPRESENTATIVE, FOR ITSELF AND ON
BEHALF OF ITS RELATED SECURED PARTIES, HEREBY WAIVES ITS AND THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
UNDER THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURTAND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH
REPRESENTATIVE, FOR ITSELF AND ON BEHALF OF ITS RELATED SECURED PARTIES,
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH REPRESENTATIVE, FOR ITSELF AND ON BEHALF OF ITS RELATED
SECURED PARTIES, FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.08 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
SECTION 10.09. Parties in Interest. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, as well as the other Super Senior Secured
Parties and First Lien Secured Parties, all of whom are intended to be bound by,
and to be third party beneficiaries of, this Agreement. Other than with respect
to Sections 7.02, 10.05(b), 10.05(c), and 10.05(d), which shall also inure to
the benefit of the Borrower, no other Person, including any trustee,
debtor-in-possession, creditor trust or other representative of an estate or
creditor of any Grantor (including where such estate or creditor representative
is the beneficiary of a Lien securing Collateral by virtue of the avoidance of
such Lien in an Insolvency or Liquidation Proceeding), shall have or be entitled
to assert rights or benefits hereunder.
 
(a) If either the Super Senior Representative or the First Lien Representative
resigns or is replaced pursuant to the Super Senior Loan Documents or the First
Lien Loan Documents, as applicable, its successor will be party to this
Agreement with all the rights, and subject to all the obligations of the
predecessor Super Senior Representative or the First Lien Representative, as
applicable, of this Agreement.
 
 
 

38
 
 
SECTION 10.10. Specific Performance. Each Representative may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties. No bond shall be required as a condition to the specific
performance by any Secured Parties.
 
SECTION 10.11. Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile or in
electronic format (i.e., “pdf” or “tif”) shall be as effective as delivery of a
manually signed counterpart of this Agreement.
 
SECTION 10.13. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Super Senior Secured Parties, on the one hand, and the
First Lien Secured Parties, on the other hand. Except as expressly provided in
Section 10.09(a), none of the Borrower or any other Grantor or any other
creditor thereof shall have any rights or obligations, and none of the Borrower,
any other Grantor or any Guarantor may rely on the terms hereof. Nothing in this
Agreement is intended to or shall impair the obligations of the Borrower or any
other Grantor or any Guarantor, which are absolute and unconditional, to pay the
Super Senior Secured Obligations and the First Lien Secured Obligations as and
when the same shall become due and payable in accordance with their terms.
 
SECTION 10.14. Intercreditor Agreement Acknowledgement. Reference is made to the
Intercreditor Agreement Acknowledgement, substantially in the form of Annex I
hereto, executed and delivered in respect of this Agreement (a) on the date
hereof by the Borrower and each other Grantor that is a Grantor on the date
hereof and (b) after the date hereof, pursuant to the terms of the Credit
Agreements, by each Subsidiary that becomes a Grantor after the date hereof.
 
SECTION 10.15. Dealings with Borrower, Grantors and Guarantors. Upon any
application, demand or request by the Borrower or any other Grantors or
Guarantors to any Representative to take or permit any action under any of the
provisions of this Agreement or under any Security Document (if such action is
subject to the provisions hereof), the Borrower or such other Grantor or
Guarantor, as appropriate, shall furnish to such Representative a certificate of
an authorized officer (an “Officer’s Certificate”) stating that all conditions
precedent, if any provided for in this Agreement or such Security Document, as
the case may be, relating to the proposed action have been complied with, except
that in the case of any such application, demand or request as to which the
furnishing of such document is specifically required by any provisions of this
Agreement or any Security Document relating to such particular application,
demand or request, no additional certificate or opinion need be furnished.
 
 
 

39
 
 
SECTION 10.16. Agents and Representatives. It is understood and agree that (a)
the Super Senior Representative is entering into this Agreement in its capacity
as administrative agent and collateral agent under the Super Senior Credit
Agreement and the provisions of Section 9 of the Super Senior Credit Agreement
applicable to the Agents (as defined therein) thereunder shall also apply to the
Super Senior Representative hereunder and (b) the First Lien Representative is
entering into this Agreement in its capacity as administrative agent and
collateral agent under the First Lien Credit Agreement and the provisions of
Section 9 of the First Lien Credit Agreement applicable to the Agents (as
defined therein) thereunder shall also apply to the First Lien Representative
hereunder.
 
[Signature pages follow.]
 
 


 
 

40
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Bridge Representative,
 
By
/s/ Jeffery Rose
 
Name: Jefferuy Rose
Title: Vice President
 
 

 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as First Lien Representative,
 
By
/s/ Jeffery Rose
 
Name: Jeffery Rose
Title: Vice President
 
 

 
 
[Signature Page to Super Senior Intercreditor Agreement]
 
 

41
ANNEX I
 
 
INTERCREDITOR AGREEMENT ACKNOWLEDGEMENT
 
Reference is made to the Super Senior Intercreditor Agreement dated as of May 9,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Wilmington Trust, National Association, as
Super Senior Representative, Wilmington Trust, National Association, as First
Lien Representative, each Additional Super Senior Obligations Representative
that may become a party thereto and each Additional First Lien Obligations
Representative that may become a party thereto. Capitalized terms used but not
defined herein have the meanings assigned thereto in the Intercreditor
Agreement.
 
1.           Acknowledgements and Agreements. (a) Each of Fusion Connect, Inc.,
a Delaware corporation (the “Borrower”), and each of the undersigned
Subsidiaries of the Borrower (together with the Borrower, collectively, the
“Grantors”) acknowledges that it has received a copy of the Intercreditor
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Super Senior Representative, the other Super Senior Secured Parties, the
First Lien Representative and the other First Lien Secured Parties, and agrees
that it will not do any act or perform any obligation that is not in accordance
with the agreements set forth in the Intercreditor Agreement. Each Grantor
further acknowledges and agrees that (i) as between the Grantors and the Super
Senior Representative and the other Super Senior Secured Parties, the Super
Senior Loan Documents remain in full force and effect as written and are in no
way modified by the Intercreditor Agreement and nothing in the Intercreditor
Agreement shall impair the obligations of the Grantors to pay principal,
interest, fees and other amounts as provided in the Super Senior Loan Documents,
(ii) as between the Grantors and the First Lien Representative and the other
First Lien Secured Parties, the First Lien Loan Documents remain in full force
and effect as written and are in no way modified by the Intercreditor Agreement
and nothing in the Intercreditor Agreement shall impair the obligations of the
Grantors to pay principal, interest, fees and other amounts as provided in the
First Lien Loan Documents, (iii) except as expressly provided in Section
10.09(a) of the Intercreditor Agreement, no Grantor is a beneficiary or third
party beneficiary of the Intercreditor Agreement and (iv) except as expressly
provided in Section 10.09(a) of the Intercreditor Agreement, no Grantor has any
rights under the Intercreditor Agreement, no Grantor may assert or enforce any
rights or benefits under the Intercreditor Agreement, and no Grantor may rely on
the terms of the Intercreditor Agreement.
 
(b)           The Borrower hereby confirms, represents and warrants, as of the
date hereof, that with respect to the Vector Subordinated Note (as defined in
the First Lien Credit Agreement), (A) the aggregate principal amount outstanding
thereunder is $25,000,000, and (B) to the Borrower’s knowledge, there are no
Events of Default thereunder. The Borrower further agrees that it shall not
compromise, compound or settle the Vector Subordinated Note for less than the
full amount thereof, release, wholly or partly, any Person liable for payment
thereof or allow any credit or discount whatsoever thereof, except with the
prior written consent of the Majority First Lien Revolving Lenders.
 
 
 

42
 
 
2.           Notices. Notices and other communications to the Borrower or any
other Grantor hereunder and under the Intercreditor Agreement shall be in
writing and shall be delivered by hand or overnight courier service, or mailed
by certified or registered mail to it at (or to it in c/o) Fusion Connect, Inc.,
420 Lexington Avenue, Suite 1718, New York, New York 10170, Attention: James P.
Prenetta, Jr., Executive Vice President and General Counsel.
 
All notices and other communications given to the Borrower or any other Grantor
in accordance with the provisions hereof sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient.
 
3.           Counterparts. This Acknowledgement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Acknowledgement
by facsimile transmission or in electronic format (i.e., “pdf” or “tif”) shall
be as effective as delivery of a manually signed counterpart of this
Acknowledgement.
 
4.           Additional Subsidiaries. Pursuant to the Credit Agreements, certain
Subsidiaries not party hereto on the date hereof may be required to enter into
this Acknowledgement. Upon execution and delivery to the Representatives after
the date hereof by any Subsidiary of a counterpart signature page hereto, such
Subsidiary shall become a party hereto with the same force and effect as if
originally named as such herein. The execution and delivery of such a
counterpart signature page shall not require the consent of any party hereto.
The rights and obligations under this Acknowledgement of each other party hereto
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary as a party to this Acknowledgement.
 
5.           APPLICABLE LAW. THIS ACKNOWLEDGEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT
LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT
TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
6.           Credit Document. This Acknowledgement shall constitute a Super
Senior Loan Documents and a First Lien Loan Document.
 
7.           Miscellaneous. The provisions of Sections 10.07(b), 10.07(c) and
10.08 of the Intercreditor Agreement will apply with like effect to this
Acknowledgement, mutatis mutandis, as though the references therein to each
party thereto or each Representative refer instead to each Grantor. The Super
Senior Representative, the other Super Senior Secured Parties, the First Lien
Representative and the other First Lien Secured Parties are the intended
beneficiaries of this Acknowledgement.
 
[Signature pages follow.]
 
 

 
ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:
 
FUSION CONNECT, INC.,
FUSION NBS ACQUISITION CORP.,
FUSION, LLC,
FUSION BCHI ACQUISITION LLC,
FUSION CLOUD SERVICES, LLC,
FUSION CB HOLDINGS, INC.,
FUSION COMMUNICATIONS, LLC,
FUSION MANAGEMENT SERVICES LLC
FUSION TELECOM LLC,
FUSION TEXAS HOLDINGS, INC.,
FUSION TELECOM OF KANSAS, LLC,
FUSION TELECOM OF OKLAHOMA, LLC,
FUSION TELECOM OF MISSOURI, LLC,
BIRCAN HOLDINGS, LLCFUSION PM HOLDINGS, INC.,
FUSION CLOUD COMPANY LLC
FUSION MPHC GROUP, INC.
FUSION MPHC HOLDING CORPORATION
 
by
 
/s/ James P. Prenetta, Jr.
 
 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 
 
 
 


FUSION TELECOM OF TEXAS, LTD., L.L.P.,
as Grantor
 

 

 
By: Fusion Texas Holdings, Inc. its general partner
 
By:
/s/ James P. Prenetta, Jr.
 
 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 

 
 
 
[Signature Page to Acknowledgment to Super Senior Intercreditor Agreement]
 

ANNEX II
 
Provision for the First Lien Security Documents
 
“Reference is made to the Super Senior Intercreditor Agreement dated as of May
9, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Super Senior Intercreditor Agreement”), among Wilmington Trust,
National Association, as Super Senior Representative (as defined therein),
Wilmington Trust, National Association, as First Lien Representative (as defined
therein), each Additional Super Senior Obligations Representative (as defined
therein) that may become a party thereto and each Additional First Lien
Obligations Representative (as defined therein) that may become a party thereto.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [Collateral Agent], for the benefit of the [Secured Parties],
pursuant to this Agreement and the exercise of any right or remedy by the
[Collateral Agent] and the other [Secured Parties] hereunder are subject to the
provisions of the Super Senior Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Super Senior
Intercreditor Agreement and this Agreement, the provisions of the Super Senior
Intercreditor Agreement shall control.”
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
